 

 

Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Double asterisks denote omissions.

 

 

Exhibit 10.36

 

 

 

MASTER SERVICES AGREEMENT (MSA)

(BPO, Professional IT and Engineering Services)

 

THIS MSA is made by and between the following parties (each individually
referred to as a “Party” and jointly as “the Parties”) and is effective as of:
January 1, 2017 (the “Effective Date”).

 

GENERAL ELECTRIC INTERNATIONAL, INC. (“GE”)

a Delaware corporation
with the following principal business address:

41 Farnsworth St.

Boston, MA 02210

GENPACT INTERNATIONAL, INC (“SP”)

A Delaware Corporation
with the following principal business address:

42 Old Ridgebury Road
First Floor
Fairfield, CT 06431

 

GE Notice Information:

SP Notice Information:

GE Notice Contact: [**]

GE Notice Contact Phone: [**]

GE Notice Contact Email: [**]

Also send a written copy of any notices to:

GE LEGAL – Contact/Address/Email:

[**]

SP Notice Contact: [**]

SP Contact Phone: [**]

SP Contact Email:[**]

Also send a written copy of any notices to:

SP LEGAL – Contact/Address/Email: [**]

 

The Parties agree that the information above shall be used for the purpose of
making any required notices. Capitalized terms are as defined in SCHEDULE MS1
and in applicable Schedules. All Schedules, SOWs, COs, and policies set forth
herein are incorporated by reference into the MSA and are collectively known as
the “MSA”. Any references to Supplier shall mean SP. Any references to Supplier
Personnel shall mean SP Personnel.

 

MANDATORY SCHEDULES (MS)

 

☒   SCHEDULE MS1 - General Terms and Conditions (GTC)

☒   SCHEDULE MS2 - GE Privacy and Data Protection Appendix (PDPP)

☒   SCHEDULE MS3 - Required SP and SP Personnel Insurance Coverage (INS)

☒   SCHEDULE MS4 – Personnel Background Check Requirements (BC)

☒   SCHEDULE MS5 – Batched Payments and Accelerated Payment Terms

☒   SCHEDULE MS6 – Local Implementation Template (LI)

☒   SCHEDULE MS7 - Business Continuity Requirements (BCR)

☒   SCHEDULE MS8 – Statement of Work Template (SOW)

☒   SCHEDULE MS9 – Step-In Rights

☒   SCHEDULE MS10 – Change Order Template (CO)

 

 

(Prior to the commencement of any BPO, Professional IT or Engineering services,
the Parties shall negotiate in good faith with respect to the applicable
function specific schedules and execute the same. Upon execution, the applicable
function specific schedule shall be governed by and incorporated into this MSA).

ADDITIONAL FUNCTION SPECIFIC SCHEDULES (FS)

 

SCHEDULE FS1 –

BPO Services

 

SCHEDULE FS2 –

Professional IT Services

 

SCHEDULE FS3 –

Engineering Services

 

 

IN WITNESS WHEREOF, the Parties have caused the MSA to be executed by their duly
authorized representatives as of the Effective Date.

 

GENERAL ELECTRIC INTERNATIONAL, INC.

GENPACT INTERNATIONAL, INC

By:

[g2017030119313214717541.jpg]

By:  /s/ Victor Guaglianone

Printed Name: James P. Otis

Printed Name: Victor Guaglianone

Title: GO-S IT Professional Services Leader

Title: SVP

Date:   December 21, 2016

Date: 12/22/16

 

 

 

--------------------------------------------------------------------------------

 

GENERAL TERMS AND CONDITIONS OF SERVICE

Schedule MS1

1.DEFINITIONS

 

a.“Agreement” means these General Terms and Conditions of Service.

 

b.“Affiliate” means any entity which directly or indirectly Controls, is
Controlled by, or is under common Control of a Party to this agreement.

 

c.“Circumvent” means to directly or indirectly, including assisting any related
or third party to (i) solicit, induce or influence or attempt to solicit, induce
or influence any Contacts to terminate, reduce the extent of, discourage the
development of or otherwise harm its, his or her relationship or contract with
GE or any GE Affiliate, or (ii) in any fashion directing business or
opportunities with a Contact away from GE or any GE Affiliate.

 

d.“Confidential Information” means any and all information, data and materials
disclosed or provided by one Party to the other, in any medium, that the
disclosing Party designates as confidential, whether by marking, orally, or by
other means, at the time of or promptly after disclosure, or, if not so
designated, that the receiving Party would reasonably be expected to assume is
confidential due to its nature. Confidential Information shall include, without
limitation, all information, data and materials disclosed to SP and SP Personnel
in any SOW and in any other writing whether electronically, orally, visually
and/or observed while on the premises of GE or any GE Affiliate, its customers
and/or that which is developed as a result of performance of the Services.
Confidential Information shall also include, without limitation, GE Data, GE
Materials, and each Party’s ideas, inventions, methods, designs, formulas,
systems, improvements, prices, discounts, business affairs, products, product
specifications, manufacturing processes, data and know-how, technical
information of any kind whatsoever, trade secrets and other confidential, secret
or proprietary matters, as well as Controlled Data, GE Restricted Data, Personal
Data and Sensitive Personal Data as defined in the GE Privacy and Data
Protection Appendix referenced in Section 11.g.

 

e.“Contacts” mean customers, contractors, vendors, consultants, programmers,
manufacturers and inventors of a Party.

 

f.“Control” means the possession of the power (by voting, under a charter, by
agreement or otherwise) to conduct the affairs of another entity or to direct or
cause the direction of the management and the policies of another entity.

 

g.“Deliverables” means all data, reports, communications, materials, Work
Product, deliverables, information, project status reports, innovations,
inventions, software, code, documentation, artwork, images, videos,
presentations, or discoveries (whether or not patentable, trademarkable or
copyrightable), in any medium, conceived, reduced to practice, made or developed
by SP solely or jointly with others or otherwise provided by SP, SP Personnel or
on their behalf, by or to GE in connection with the Services.

 

h.“Disabling Device” means any software, hardware, device, technology or other
means, the purpose or effect of which is to: (A) permit unauthorized access to,
or to destroy, disrupt, disable, distort, or otherwise harm or impede in any
manner, any (i) computer, software, firmware, hardware, system or network, or
(ii) any application or function of any of the foregoing or the integrity, use
or operation of any data processed thereby; or (B) prevent GE or any authorized
user from accessing or using the Services

 

--------------------------------------------------------------------------------

 

as intended by this MSA, and includes any virus, timer, clock, counter, time
lock, time bomb, Trojan horse, worm, file infector, boot sector infector or
other limiting design, instruction or routine that could, if triggered, erase
data or programming or cause the resources to become inoperable or otherwise
incapable of being used in substantially the same manner for which such
resources were intended to be used. The term “Disabling Device” shall not
include any tool of SP or its third-party licensors that is disclosed to GE and
that disables the access at the end of the subscription term as set forth in the
agreed upon specifications of the applicable software.

 

i.“Fees” means the rates and prices payable to SP in consideration of the
performance of the Services as specified in the applicable SOW or PO and subject
to payment terms, including MS5 – Accelerated Payment Terms, discounts,
pre-negotiated rates, rebates and set-off rights.

 

j."GE Data" means any and all information, data, materials, works, expressions
or other content of GE or a GE Affiliate that is provided to SP or produced or
developed in connection with the Services, including any that (a) are uploaded,
submitted, posted, transferred, transmitted or otherwise provided or made
available by or on behalf of GE or any authorized user for processing by or
through systems of SP or SP Personnel, (b) are collected, downloaded or
otherwise received by SP or SP Personnel for GE or any authorized user pursuant
to this MSA or at the written request or instruction of GE or such authorized
user, or (c) meets the definition of GE Data, Controlled Data, GE Restricted
Data, Personal Data and Sensitive Personal Data as set forth in the GE Privacy
and Data Protection Appendix referenced in Section 11.g. All output, copies,
reproductions, improvements, modifications, adaptations, translations and other
derivative works of, based on, derived from or otherwise using any GE Data are
themselves also GE Data.

 

k.“GE Materials” means all Materials related to GE, its Affiliates, customers
and other suppliers and personal property that is furnished, disclosed or
otherwise made available to SP, directly or indirectly, by or on behalf of GE
pursuant to the Agreement and all Intellectual Property Rights therein.

 

l.“Indemnitees” means a Party and its Affiliates and each of their employees,
shareholders, directors, officers, agents, representatives, successors and
assigns.

 

m.“Intellectual Property Rights” means the entire right, title and interest
under (i) all applicable worldwide intellectual property laws, including without
limitation, patent, copyright and trademark laws, (ii) all other rights,
privileges and priorities, including Related Rights; (iii) all rights to
contest, protest, sue at law or in equity for any infringement, imitation,
impairment, distortion, dilution or other unauthorized use or conduct in
derogation of the Deliverables and Related Rights occurring at any time,
including the right to receive all proceeds and damages therefrom; and (iv) any
and all rights to obtain registrations, renewal of registrations or other legal
protections pertaining to the Deliverables and Related Rights.

 

n.“Losses” means all actual and alleged damages, costs, expenses, fines,
penalties, interest and legal/attorney fees, of whatever kind and nature claimed
or incurred by a Party or a third-party, including, without limitation, those
related to warranties, investigation, reworking, remediation, cover costs,
royalty payments, litigation, alternative dispute resolution, appeals and/or
settlement.

 

o.“Materials” means any materials, information, systems; software, code, tools
and tooling, mechanisms; mask works; compositions of matter, processes, ideas,
inventions, know-how, trade secrets, developments, discoveries and improvements,
data, textual matter, forms, lists, photographs,

 

--------------------------------------------------------------------------------

 

illustrations, audio and/or video, compilations of data and other content,
designs, specifications, schematics, work and process flows, plans, models,
prototypes, methodologies, interfaces, “look and feel,” packaging, research,
analyses, reports, procedures, techniques, and identifiers such as domain,
business and/or product names, marks, logos, URL’s, user and account names,
social media presences and the like.

 

p.“MSA” means this Agreement, Schedules, SOW(s), PO(s), CO(s), online materials
and all documents and policies incorporated by reference.

 

q.“Open Source Materials” or “OSM” means Open Source Software (or Materials that
meet the definition) as defined in the Product Cybersecurity Appendix (as
amended) referenced in Section 11.g. of this Agreement.

 

r.“Related Rights” means common law rights, trade secret rights, design rights,
industrial design rights, database rights, performer’s rights, rights of
approval, moral rights, trade dress rights, rights of publicity, rights of
privacy, rights against defamation and libel and right under the laws of unfair
competition.

 

s.“Services” means all services, Work Product and Deliverables provided by SP
and SP Personnel to GE under the MSA.

 

t.“SP Personnel” means all individuals and entities providing any Services under
this Agreement, including, without limitation, SP’s subsidiaries, Affiliates,
employees, agents, contractors, subcontractors and suppliers, as well anyone
directly or indirectly employed by, retained by or acting on behalf of any of
the foregoing.

 

u.“SP Pre-Existing Intellectual Property” means data, materials and information,
as evidenced by SP’s written records, that is: (i) developed or otherwise owned
by SP prior to the Effective Date or commencement of Services under this MSA,
whichever is earlier; or (ii) developed independently by SP outside the scope of
this MSA and not based on GE Confidential Information, GE Data, GE Materials,
Work Product or other data, materials and information in which GE owns
Intellectual Property Rights.

 

v.“Third Party Materials” or “3PM” means Materials the rights to which are owned
in whole or in part by one or more third-party individuals or entities (and not
by either Party or its Affiliates).

 

w.Underlying License” means any and all terms which are legally applicable to
the use, disclosure, modification, incorporation, distribution (or other
exercise of Intellectual Property Rights) in OSM or 3PM.

 

x.“Work Product” means any Deliverables that are not Third Party Materials, Open
Source Materials, or SP Pre-Existing Intellectual Property and that are created
by SP or SP Personnel for GE under the MSA.

 

2.PROVISION OF SERVICES.

 

a.Scope. This Agreement sets forth the terms under which SP and SP Affiliates
(each as applicable, “SP” and “Party”) agree to provide GE and its Affiliates
with agreed upon Services and

 

--------------------------------------------------------------------------------

 

Deliverables. The scope of Services shall be agreed upon by the GE or its
Affiliates (each as applicable, “GE” and “Party”) in an applicable SOW using the
template in Schedule MS8 – Statement of Work, or PO and any attachments thereto,
stating, at a minimum: (i) project objectives and specifications; (ii) Services;
(iii) Deliverables (including Work Product); (iv) acceptance criteria; (v)
responsibilities of each Party; (vi) timelines and deadlines; (vii) SP
Pre-Existing Intellectual Property to be incorporated into the Deliverables or
otherwise provided to GE; and (viii) Fees. Each SOW and PO shall be a separate
agreement governed by and subject to this MSA. GE is not obligated in any way to
provide or to guarantee SP with any exclusivity or a specific amount of services
or an opportunity to work on GE projects.

 

b.Change Orders. Neither Party shall materially deviate from the terms of an SOW
except under the terms of a Change Order (CO) (Schedule MS10) mutually agreed to
in writing by both Parties (“Change Request”). If the Parties fail to agree
(despite diligent and good faith negotiations) on the outcome of a Change
Request, SP shall (at GE’s option) continue performing under the SOW without any
changes, or cease performing under the SOW immediately upon receiving written
notice of termination. Both Parties agree that all SOWs shall be governed by
this MSA even if the applicable SOW has no clear reference to this MSA.

 

3.TERM.

 

The term of the MSA shall commence on the Effective Date and shall continue
until the effective date of earlier termination or December 31, 2020, whichever
is earlier. The term of the MSA may be extended in a written document signed by
authorized representatives of both Parties. The initial term, together with any
extension terms, shall be collectively referred to as the “Term.” The terms of
this MSA shall continue to apply to any outstanding SOW until the SOW is
completed, or terminated as set forth herein.

 

4.ACCEPTANCE OF SERVICES AND DELIVERABLES.

 

If upon review of the Services, GE, in its commercially reasonable discretion,
determines that any part of the Services does not conform to mutually agreed
upon acceptance criteria set forth in the applicable SOW, then SP, at its cost
and expense, shall cure the nonconformity within [**] days or other duration
agreed upon by GE. Acceptance by GE shall not constitute a waiver of any rights
and remedies that may be available to GE under the MSA, law or equity, including
for a breach of applicable warranties.

 

5.FEES AND EXPENSES.

 

a.General. The Services shall be provided at the agreed upon Fees without
increase during the term of the applicable SOW or PO. All agreed upon expenses
and costs will be billed at actual net cost to GE without markup. GE shall not
be billed or liable for any costs or expenses other than those stated, described
and expressly authorized by GE in the applicable SOW. SP shall be solely
responsible for the its costs of doing business, including, procuring any
permits, licenses, equipment, software and other tools needed by SP in the
ordinary course of business for the performance of the Services.

 

b.Invoicing and Payment Terms. GE has a strict “NO PO - NO PAY Policy.” SP shall
not commence performance of any Services under this MSA or applicable SOW until
SP has received a PO from GE referencing this MSA and the applicable SOW. No GE
financial obligation shall arise absent a PO. Any invoice without a valid PO
will be rejected. Except as otherwise set forth in the applicable SOW or PO, SP
shall invoice GE within [**] days of completion and delivery of the applicable
Services and Deliverables. Invoices shall clearly indicate the Services,
expenses and costs for which GE is being

 

--------------------------------------------------------------------------------

 

charged, and will provide adequate detail and itemization to allow GE to
reconcile invoices with Services received. All authorized T&L expenses shall be
separately itemized and supported by receipts. Any invoice that is received more
than [**] days after the due date shall be deemed invalid and not payable by GE.
Unless prohibited by applicable law, undisputed Fees, costs and expenses shall
be payable by GE, as applicable: (i) within [**] days from the date a correct
invoice is received and approved by GE; or (ii) per the Batched Payments and
Accelerated Payment Terms in Schedule MS5, if SP is participating in one or both
programs. GE shall have the right to set off amounts owed by SP to GE or a GE
Affiliate against any amounts payable to SP under this MSA.

 

c.Billing Dispute. If GE disputes any fee, expense, or other charge, GE will
provide SP with notice of such dispute within [**] days of receipt of the
applicable invoice. Any properly submitted and correct invoice not disputed in
accordance with this section shall be considered approved. GE and SP will use
good faith efforts to resolve in an expedient manner. Each Party agrees to
continue performing its obligations under this Agreement while any dispute is
being resolved unless and until such obligations are terminated by the
termination or expiration of this MSA. SP will provide GE with copies of all
supporting documentation relating to the dispute within [**] days after GE has
provided written notification to SP. Such amount (or such amount as may be
ultimately determined to be correct) shall not be due until [**] days after the
dispute is resolved but in no event earlier than the original invoice due date.
Notwithstanding anything contained herein, GE shall have no obligation to pay a
disputed amount until resolution of the dispute.

 

6. CONFIDENTIALITY OBLIGATIONS.

 

a.Obligations. Each Party agrees to not disclose or use the other Party’s
Confidential Information except as permitted in this MSA and applicable SOW. Any
other disclosure or use shall require the prior written approval of an
authorized representative of the other Party. Each Party will ensure that its
personnel that need to access the Confidential Information under a SOW will
abide by the confidentiality obligations herein and such access will be limited
to Confidential Information necessary for such Personnel to provide Services.
Each Party shall protect the other Party’s Confidential Information against
unauthorized use or disclosure using at least those measures that it takes to
protect its own Confidential Information of a similar nature, but no less than a
high degree of reasonable care. For certain engagement that are identified by GE
in the applicable SOW as strategic, if GE requires that specifically identified
SP Personnel who are subcontractors or suppliers of SP to execute additional
documents to protect GE’s Confidential Information, SP shall promptly execute
and shall cause said SP Personnel to execute the same. Should SP already render
or wish to render services to a third-party that directly or indirectly competes
with GE, then SP shall establish appropriate firewalls and security measures to
protect GE Confidential Information, GE Data and GE Materials. Upon GE’s
request, SP shall provide GE with a written description of its practices to
protect, secure and isolate GE Confidential Information, GE Data and GE
Materials and shall work in good faith to implement any additional measures as
may be requested by GE. Neither Party will disclose the existence or terms of
any part of the MSA without the other Party’s prior written consent, provided
however, GE may disclose the same in connection with divestitures and
acquisitions as set forth in Section 30.

 

b.Exceptions. Confidential Information shall not include information that, using
documentary evidence can be shown: (a) to have been rightfully in the receiving
Party’s possession from a source other than disclosing Party prior to the time
of disclosure of said information by the disclosing Party (the “Time of
Receipt”); (b) to have been in the public domain prior to the Time of Receipt;
(c) to have become part of the public domain after the Time of Receipt by any
means other than an unauthorized act or

 

--------------------------------------------------------------------------------

 

omission on the part of the receiving Party; (d) to be independently developed
by the receiving Party prior to the Time of Receipt.

 

c.Procedure in case of Disclosure. In the event of any unauthorized use,
disclosure or loss of any Confidential Information, the receiving Party shall
promptly, at its own expense: (i) notify the disclosing Party in writing; (ii)
take such actions as may be necessary or reasonably requested by the disclosing
Party to minimize the violation or the damage resulting there from; and (iii)
cooperate in all reasonable respects with the disclosing Party to minimize the
violation and any damage resulting there from.

 

d.Compelled Disclosures. If, in the reasonable opinion of receiving Party’s
counsel, any of the Confidential Information is required to be disclosed
pursuant to law, regulation, or court order, to the extent legally permissible,
receiving Party will give disclosing Party prompt, written notice, in order to
allow disclosing Party to take whatever action it deems necessary to protect its
Confidential Information. In the event that no protective order or other remedy
is obtained, or the disclosing Party waives compliance with the terms of this
section, receiving Party will furnish only that portion of the Confidential
Information which receiving Party is advised by counsel as being legally
required and will notify disclosing Party in writing of the Confidential
Information disclosed.

 

e.Post-MSA Obligations. Upon expiration or any termination of this Agreement,
completion of SP’s obligations under the MSA or each SOW or upon request of
disclosing Party at any time, receiving Party shall return or destroy, as
disclosing Party may direct, all documentation in any medium that contains or
refers to the Confidential Information, and retain no copies; provided however,
each Party may retain a single copy for the duration as reasonably required to
meet its legal and compliance obligations. Upon GE’s request, an authorized
officer of SP shall provide written certification of SP’s compliance with the
foregoing obligations. Further, as applicable, for any hardware or equipment on
which GE's Confidential Information was stored or processed, SP shall dispose of
the hardware and equipment through a methodology consistent with best practices
as defined by the National Institute of Standards Technology (NIST), including,
without limitation, NIST Guidelines for Media Sanitization. The obligations of
confidentiality and non-use with respect to any Confidential Information of GE
shall survive in perpetuity.

 

f.Third-Party Confidential Information. SP will not disclose to GE or use in the
performance of the Services, any information which is confidential or
proprietary to a third party or the trade secret of a third party without first
obtaining the written consent of such third party and GE.

 

7.NON-CIRCUMVENTION.

 

SP acknowledges that, during the performance of Services related to certain
limited and strategic projects that are specifically identified as strategic to
SP by GE, SP may be introduced to GE Contacts and may have an opportunity to
develop a relationship with GE Contacts. SP agrees that during the Term and for
a period of [**] years thereafter, whether terminated by SP or GE, SP will not
enter into an arrangement that Circumvents GE with respect to any Contacts on a
project that is identical or similar to the strategic project without the prior
written consent of an authorized officer of GE .

 

8.NON-HIRE.

 

Except as otherwise set forth in the applicable Function Specific Schedule (FS),
and subject to applicable laws, during the Term of this MSA and any SOW and for
[**] months after its expiration or

 

--------------------------------------------------------------------------------

 

termination for any reason, the Parties shall not, without a written waiver by
the other Party of its rights under this Section, hire for employment any
employee of the other Party who: (a) is classified by the other Party as exempt
from overtime eligibility under applicable wage and hour laws; and (b) has been
directly involved in the Services under this MSA within the previous [**]
months. It shall not be a breach of this MSA for a Party to solicit the
employment of the other Party’s employee if it does not result in a hire, or if
hired prior to permission being obtained, the other Party does not object in
writing within [**] days, or if an offer of employment is withdrawn and the
other Party fully reinstates the employee.

 

9.PRE-EXISTING INTELLECTUAL PROPERTY OF SP.

 

GE will not acquire ownership of any SP Pre-existing Intellectual Property. SP
shall not incorporate any SP Pre-existing Intellectual Property into the
Deliverables without the prior written consent of GE and without specifically
disclosing it in the applicable SOW. SP hereby grants to GE, a non-exclusive,
irrevocable, transferable, royalty-free, worldwide license to use, modify and
prepare derivative works of any SP Pre-existing Intellectual Property (including
the right to sublicense or assign) to the extent that such license is required
to enable GE to make use of the Services under the relevant SOW and so long as
such SP Pre-existing Intellectual Property remains embedded in the Deliverables
and is not exploited commercially independent of the Deliverables. To the extent
any portion of the SP Pre-existing Intellectual Property is not SP’s original
work, SP hereby represents and warrants that SP has obtained permission from the
original owner of such third party content to use all or a portion of such third
party content, and that SP has the right to grant to GE such non-exclusive
license in and to such third party content.

 

10.OWNERSHIP.

 

a. GE Ownership. GE shall be the sole and exclusive owner of all right, title
and interest in the GE Data, GE Confidential Information and GE Materials and
all Intellectual Property Rights therein. SP acknowledges that all trademarks,
logos, service marks or trade names of GE and its Affiliates, whether or not
registered, are valuable and have attained a high degree of goodwill throughout
the world. SP agrees that it shall not, without prior written consent of GE (or
the applicable GE Affiliate) in each instance; (a) use in advertising, publicity
or otherwise, the name or logo of GE or any GE Affiliate, or of any officer or
employee of GE or GE Affiliates, nor any trade name, trademark, logo or
simulation thereof owned by GE or any GE Affiliate; or (b) represent directly or
indirectly that any product or service provided by SP has been approved or
endorsed by GE or any GE Affiliate. Nothing contained in this MSA grants SP any
express or implied rights or licenses with respect to GE Data, GE Confidential
Information or GE Materials other than for performance of SP’s obligations under
the applicable SOW.

 

b.Third Party Materials, Open Source Materials. Without first disclosing to GE
in the SOW and receiving GE’s prior written approval, SP shall not provide any
Deliverable to GE which uses or incorporates Open Source Materials or Third
Party Materials (or depends in any way upon OSM or 3PM) unless: (a) SP
cooperates and complies with GE’s security and proprietary rights assessments
concerning OSM and 3PM; (b) SP validly holds and is in compliance with all
Underlying Licenses necessary to use or incorporate the OSM or 3PM as specified
in the SOW; and (c) SP agrees, upon GE’s request, to allow GE (or an approved
third party inspector paid for by SP) to examine any Deliverable for OSM or 3PM,
and provides GE with any related necessary assistance. If any 3PM incorporated
into a Deliverable is not commercially available as a separate product offering,
SP agrees to obtain for GE an Underlying License conveying a non-exclusive,
royalty-free, perpetual, irrevocable, worldwide, fully paid-up, sublicenseable
(through all tiers) right which allows GE and its authorized designees to use
the 3PM as incorporated, at no additional charge to GE. SP shall be responsible
at its sole expense for remediating any technical or

 

--------------------------------------------------------------------------------

 

legal issues experienced by GE in connection with the use or incorporation of
OSM or 3PM (including, but not limited to removing any OSM or 3PM incorporated
without GE approval; re-performing Services or Deliverables; reimbursing GE for
losses, costs and other direct damages related to the OSM or 3PM; and/or
undertaking the fulfillment of obligations that might be imposed on GE by any
applicable OSM or 3PM Underlying Licenses, or resolving conflicts among them).
SP further agrees that the GE may perform a code scan of any software contained
in any Work Product prior to acceptance to ensure that no Open Source Materials
have been included in such Deliverable without the prior approval from GE in
writing.

 

c.GE Rights. Subject to Third Party Materials, Open Source Materials and SP
Pre-existing Intellectual Property license rights disclosed by SP and approved
by GE in writing, all Work Product and all Intellectual Property Rights therein
shall be the sole and exclusive property of GE. GE shall have the sole and
exclusive right to use or not use the Services and Deliverables, and to use,
reproduce, reuse, modify, crop, alter, edit or change the Work Product, as it
sees fit and for any purpose. GE shall have the right to transfer or assign any
and all rights hereunder to any third-party, in its sole discretion.

 

d.Work Made for Hire. At GE’s written request, SP will execute, or cause to have
executed, by SP Personnel, such documents and take such other actions, as GE
deems necessary or appropriate, to obtain, record or enforce Intellectual
Property Rights or assignments thereof in GE’s name, as applicable, covering the
Work Product. To the extent the Work Product is copyrightable (including,
without limitation, computer programs, source code, object code and supporting
documentation), it will be deemed a Work Made for Hire or alternatively a
Specially Commissioned Work under the Copyright Act of 1976 and will become and
remain the sole and exclusive property of GE and assignable by GE. If any Work
Product may not be a Work Made for Hire, SP agrees to assign and does hereby
assign or will cause to have assigned all right, title and interest, including,
Intellectual Property Rights in such Work Product to GE. SP shall cause the SP
Personnel to irrevocably waive, to the extent permitted by applicable law, any
and all claims such SP Personnel may now or hereafter have in any jurisdiction
to so-called "moral rights" or rights of droit moral with respect to the
Services. If for any reason, SP is unable to or does not sign and/or deliver
such documentation with respect to the Work Product within [**] days of GE’s
escalation to SP’s General Counsel or other senior officer of SP, any officer of
GE is hereby irrevocably appointed and authorized as attorney-in-fact for SP to
sign and deliver such documentation, it being agreed that this authorization and
appointment is a right coupled with an interest.

 

e.Residual Knowledge. Except to the extent where an SP is specifically retained
to develop ideas, concepts, know-how or techniques as Work Product under the
terms of the applicable SOW, each Party is free to use any generalized ideas,
concepts, know-how, or techniques that are developed or provided by the other or
jointly by both Parties during the Term, so long as it does not use the
Confidential Information of the other Party. Subject to the restrictions set
forth in the MSA, SP and GE are free to enter into similar agreements with third
parties, and to develop and provide to such third parties materials or services
that are the same as or similar to those provided under this MSA.

 

11.REPRESENTATIONS, WARRANTIES AND COVENANTS OF SP.

 

SP represents, warrants and covenants that each of SP and SP Personnel:

 

a. General Warranty. (i) Is duly organized, validly existing and in good
standing as a corporation or other entity as represented herein under the laws
and regulations of its jurisdiction of incorporation, organization or
chartering; (ii) it has, and throughout the Term and any additional periods
during which it does or is required to perform the Services will retain, the
full right, power and authority to

 

--------------------------------------------------------------------------------

 

enter into this MSA and perform its obligations hereunder; (iii) the execution
of this MSA by its representative whose signature is set forth at the end hereof
has been duly authorized by all necessary corporate or organizational action and
when executed and delivered to GE, this MSA will constitute the legal, valid and
binding obligation of SP and SP Personnel, enforceable against them in
accordance with its terms; and (iv) is not a Party to any contract or
arrangement with any third party or subject to any threatened or actual
administrative or legal claim or proceeding which prohibits, inhibits or
adversely affects the performance of the Services or obligations under the MSA;

 

b.Performance Warranty. Shall perform and provide the Services:

 

(i) in material compliance with the MSA; provided, however, for business process
outsourcing services, the warranty shall be as set forth in the applicable
service levels, and with respect to all other services, such warranty shall be
for a period of [**] days (or other agreed upon duration in the applicable SOW)
from acceptance by GE as set forth in Section 4. The warranty in this subsection
shall run to GE, its successors, assigns, and the users of Deliverables and
Services covered by the SOW. If any Deliverables or Services are found to be
defective during that warranty period then, in addition to other rights and
remedies that GE may have by law, contract or at equity, GE at its option and
sole discretion and at SP’s expense may: (x.) reject and return such
Deliverables or Services; (y.) require SP to remove, ship and
reinstall/reperform nonconforming Deliverables and Services with Deliverables
and/or Services that conform to all the requirements of the MSA and the
applicable SOW (and SP shall do so in a timely manner); and/or (z.) take such
actions as may be required to cure all defects and/or bring the Deliverables and
Services into conformity with all the requirements of the MSA and the applicable
SOW, in which event all costs and expenses including material, labor and
handling costs and charges (inclusive of any required re-performance), incurred
by GE shall be for SP’s account. Any repaired or replaced part, or re-performed
Services shall carry warranties on the same terms as set forth above, with the
warranty period being the later of the original unexpired warranty or [**]
months after repair or replacement. To the extent SP is not the manufacturer of
any goods or components or Deliverables sold or transferred hereunder SP agrees
to transfer to GE, or otherwise give the benefit to GE, of any warranties or
indemnities that may be provided by the manufacturer of such goods and/or
components and/or Deliverables and shall enforce the same for GE at SP’s sole
cost and expense;

 

(ii) (a) without violating, infringing or misappropriating any rights of
third-parties, including without limitation, Intellectual Property Rights,
proprietary, contractual or Related Rights; (b) with a guarantee that GE’s use
of the Services or Deliverables or the exercise of any rights and licenses
provided hereunder shall not violate, infringe or misappropriate any rights of
third-parties, including without limitation, Intellectual Property Rights,
proprietary, contractual or Related Rights;

 

(iii) free from any security interest, lien or other encumbrance; and

 

(iv) free of any defects (latent or patent) in material, design or workmanship;

 

c. Operational Warranty. Shall devote the resources necessary to meet their
obligations under the MSA, shall provide periodic status reports if requested by
GE or per the applicable SOW, and all Services shall be performed in a timely,
professional and workmanlike manner in conformity with the best industry
standards applicable to the Services using personnel with the requisite skill,
experience and qualifications.

 

d. Recommendations. Is a recognized expert in the field of Services who shall be
responsible for its recommendations, including those related to the use of Third
Party Materials and Open Source

 

--------------------------------------------------------------------------------

 

Materials, products or services that are provided by SP as a requirement
(without any other options) for the use of the Deliverables and Services;

 

e. Originality. Subject to Third Party Materials and SP Pre-existing
Intellectual Property license rights approved by GE in writing, all Work Product
shall be new and original;

 

f. Compliance with Law. Shall perform, deliver and maintain the Services,
regardless of the location: (i) in accordance with all applicable laws, rules
and regulations of any governmental authority, agency, securities exchange or
other self-regulatory organization of which it is a member or by which its
activities are governed or regulated; (ii) in accordance with any other
applicable legal or other limitation or restriction; and (iii) in compliance
with its charter and by-laws or other constituent documents, and not in
contravention or breach of its obligations to or agreements with any
third-party.

 

g. Compliance with GE Policies. Shall comply with, and shall replace any SP
Personnel who fail to comply with, all applicable GE policies, procedures,
licenses and governance matters including, without limitation, (i) GE’s safety,
security, drug use and drug testing policies; (ii) applicable licenses,
policies, procedures, governance matters if SP or SP Personnel are provided
access to GE or GE- contracted facilities, premises, systems, content, software
or equipment; and (iii) The policies located at
www.gesupplier.com/html/GEPolicies.htm, including, the GE Integrity Guide and as
applicable, Supplier Travel and Expense Policy, GE Privacy and Data Protection
Appendix (PDP), European Union Standard Data Privacy Clauses, Protected Health
Information Agreement, Product Cybersecurity Appendix, GE Background Checking
Guidelines and US Government Flowdown Provisions (if identified in the
applicable SOW)/GE Power & Water Government Acquisition of Commercial Items
Appendix (if identified in the applicable SOW). (To the extent SP is unable to
comply with any material amendments thereto due to a substantial increase in
SP's costs or obligations under the MSA, within fifteen (15) days of notice of
said amendments, SP shall provide GE with written notification of its inability
to do so and said notification shall specifically identify the amendments to
which such inability applies. Without limitation, the Parties mutually
acknowledge that failure to comply with this Section shall be deemed a material
breach incapable of cure.);

 

h. Background Checks. Shall, to the extent permissible by applicable law,
perform background checks using an authorized background checking agency as set
out in Schedule MS4 -Personnel Background Check Requirements (BC) prior to (a)
stationing any SP Personnel to perform Services at any GE location, facility or
work site (for purpose of clarity, “stationing” shall not include periodic
attendance or visits to such locations, facilities or work sites); (b) granting
access to GE networks (such as having a GE issued single sign-on account) to SP
Personnel to provide the Services; (c) assigning SP Personnel to duties that are
directly related to the safe operation or security of a GE facility or piece of
equipment and which, if not performed properly, could cause a serious
environmental, health or safety hazard to employees or the general public; or
(iv) assigning SP Personnel to a GE worksite that is designated in its entirety
as “security sensitive,” even though the work responsibilities, if performed in
another context, would not be security sensitive; and after securing appropriate
written authorization from its SP Personnel.

 

i. Taxes. Shall be responsible for all taxes applicable to its income from the
Services, and for including any sales, use, value-added or similar taxes
applicable to the Services as a line item on the pertinent invoice (identifying
the type and amount thereof) as well as for tracking and paying the taxes
collected from GE to the appropriate governmental authority;

 

 

--------------------------------------------------------------------------------

 

j. Licenses and Assets for Performance. Shall, at no additional cost to GE,
obtain and keep in full force and effect any assets, licenses, visas,
certifications, permits, clearances or registrations necessary to provide the
Services in the ordinary course of business;

 

k. Third Party and Open Source Materials. Shall not incorporate any Third Party
Materials and Open Source Materials into the Services until all required
clearances within GE have been obtained;

 

l. Litigation Support. Shall ensure that the Services are capable of audit
trails and record hold requests and it can implement such trails and hold
requests promptly and in a manner that will meet GE’s litigation and regulatory
obligations as they arise;

m.Migration. Have the knowledge, experience, technology and plans to
sufficiently locate, isolate and extract GE Confidential Information and GE
Materials, should GE desire bring the same back in-house or migrate to a
different vendor;

 

n. Disabling Devices. Shall deliver and maintain the Services free from all
Disabling Devices.

 

12.INFRINGEMENT OF INTELLECTUAL PROPERTY

 

If the Services become or in GE’s opinion are likely to become the subject of an
infringement or misappropriation claim, SP shall, at SP’s sole cost and expense,
in addition to its indemnification obligations, at GE’s discretion, either (i)
procure for GE the right to continue using the Services or SP Pre- existing
Intellectual Property, (ii) replace or modify the Services or SP Pre-existing
Intellectual Property in a manner acceptable to GE to make them non-infringing
or without misappropriation, provided that any such replacement or modification
shall not materially degrade the performance or quality of the affected Services
or Pre-existing Intellectual Property, or disrupt GE’s business operations; or
(iii) refund all or part of the Fees and costs for the applicable Services.

 

13.INDEMNIFICATION

 

a.SP Duty. To the fullest extent permitted by law, SP shall, at its own expense,
defend, indemnify, release, and hold the GE Indemnitees harmless against all
Losses related to third-party claims, to the extent directly or indirectly,
arising from, related to, or out of: (i.) any act or omission of SP or SP
Personnel, constituting negligence, recklessness, or intentional or willful
misconduct, (ii) breach of any term, representations, warranties or covenants of
the MSA or any part thereof by SP or SP Personnel; (iii.) any assertion or
allegation that the Services or use thereof by GE as intended or agreed upon by
the Parties in the applicable SOW constitute violations, misappropriation or
infringement of any Intellectual Property Rights; (iv.) injury to person
(including death) or damage to property caused by SP or SP Personnel; and (v.)
taxes or other liability related to the employment or engagement or the
termination of employment or engagement of SP Personnel. SP shall extend the
benefit to GE of all applicable third- party indemnities that are provided to SP
in connection with the Services.

 

b.GE Duty. To the fullest extent permitted by law, GE shall, at its own expense,
defend, indemnify, release, and hold SP Indemnitees harmless against all Losses
related to third party claims to the extent arising from or related to (i.) any
assertion or allegation that SP’s use of any GE Confidential Information
violates the Intellectual Property Rights of said third-party; (ii) injury to
person (including death) or damage to property caused by a GE employee; and
(iii) breach by GE of applicable laws.

 

 

--------------------------------------------------------------------------------

 

c.Exceptions to Intellectual Property Infringement. The indemnifying Party shall
not be responsible for a violation or infringement of Intellectual Property
Rights of a third-party to the extent caused directly by: (i) an unauthorized
modification or enhancement or misuse of the subject intellectual property by
the indemnified party and such violation or infringement would not have arisen
but for such modification, enhancement or misuse; (ii) failure by the
indemnified party to use new or corrected versions of the subject intellectual
property (provided and implemented at no additional cost to the indemnified
party) after written notification to do so and the violation or infringement
would not have occurred but for such failure; or (iii) the combination or
integration of the subject intellectual property with products or information
not furnished or otherwise authorized by the indemnifying property and the
violation or infringement would not have occurred but for such combination or
integration.

 

d.Procedure. The indemnified party shall have the right, but not the obligation,
at its expense, to participate in the defense of any such claim through counsel
of its own choosing. If the indemnifying Party and/or its retained counsel fail
to promptly provide such defense, or, having commenced such defense, fail to
diligently proceed with such defense, in the indemnified Party’s discretion, the
indemnified party shall have the right to assume the defense of any such matter
through legal counsel of its own choosing. In such case, the indemnifying Party
shall remain liable for all of the indemnified party’s Losses incurred in
conjunction therewith, including all legal fees and expenses the indemnified
party incurs to enforce its indemnity rights. The indemnifying Party shall not
enter into any settlement agreement or otherwise agree to the entry of any order
or judgment that requires the indemnified Party to take any specific action,
admit liability or pay any sum of money out of its own resources without the
prior written approval of an authorized representative of the indemnified party.

 

14.DISCLAIMER OF WARRANTIES AND LIMITATION OF LIABILITY

 

a. Disclaimer of Warranties. NEITHER PARTY PROVIDES ANY WARRANTIES, EXPRESS OR
IMPLIED, OTHER THAN THOSE SET FORTH IN THIS AGREEMENT.

 

b. Disclaimer of Special Damages. NEITHER PARTY SHALL BE LIABLE UNDER THE MSA TO
THE OTHER PARTY OR ANY THIRD PARTY FOR ANY CONSEQUENTIAL, INCIDENTAL, INDIRECT,
EXEMPLARY, SPECIAL OR PUNITIVE DAMAGES, WHETHER ARISING OUT OF BREACH OF
CONTRACT, TORT (INCLUDING NEGLIGENCE) OR OTHERWISE, REGARDLESS OF WHETHER SUCH
DAMAGES WERE FORESEEABLE

 

c. Limitation of Liability. EACH PARTY’S LIABILITY TO THE OTHER PARTY RELATING
TO THE SERVICES PROVIDED UNDER A SOW SHALL NOT EXCEED TWO (2) TIMES THE AMOUNT
PAYABLE BY GE WITH RESPECT TO THAT APPLICABLE SOW.

 

d. Exclusions. The Disclaimer of Special Damages in Section 14(b) and Limitation
of Liability in Section 14 (c) shall not apply to any Losses arising from or
related to: (i) either Party’ gross negligence, intentional misconduct,
including fraud, or willful misconduct; (ii) either Party’s obligation to
indemnify the other Party per Section 13 or a breach of either Party’s
indemnification obligations or any infringement or misappropriation by SP or SP
Personnel of any Intellectual Property Rights of GE or GE Affiliate; (iii) any
intentional or willful breach of the MSA by SP or SP Personnel; (iv) any
personal injury, bodily injury, death or property damage caused by SP or SP
Personnel; (v) breach of confidentiality obligations by SP or SP Personnel; (vi)
any taxes, filing fees, fines, penalties and related charges imposed on or
alleged against GE due SP’s or SP Personnel’s acts or omissions in violation of
this MSA; (vii) any warranties pertaining to product, equipment, Deliverables,
Work Product or Services provided under the MSA; or (viii) any matters that
cannot be limited due to applicable laws or regulations.

 

--------------------------------------------------------------------------------

 

 

15.Insurance.

 

SP shall, and shall cause SP Personnel, to secure and maintain, in full force
and effect throughout the Term and for a period of [**] years from the
termination or expiration of the applicable SOW (whichever is longer), insurance
coverage in types and amounts (at a minimum Commercial General Liability,
Worker’s Compensation, Commercial Automobile Liability, Errors and
Omissions/Professional Liability) appropriate to the conduct of SP's business
and sufficient to support SP's indemnification obligations hereunder, but no
less than as required in SCHEDULE MS3 - Required SP and SP Personnel Insurance
Coverage. In no event shall the coverage or limits of any insurance maintained
by SP under this section or the lack or unavailability of any other insurance,
limit or diminish in any way SP’s obligations or liability to GE under this
Agreement, law or equity. Any acceptance of insurance certificates by GE shall
not limit or relieve SP of the duties and responsibilities assumed by SP under
the MSA.

16.Business Audit.

 

a. GE Right to Audit. GE through its authorized employees, representatives,
agents, and partners, upon giving notice to SP (as reasonable under the
circumstances), will have the right to inspect and/or audit, at GE’s discretion,
all facilities, equipment, procedures, and practices employed by SP in
conducting the Services and to examine and audit all records, files, notebooks,
relevant operating procedures and processes, and data relating to the Services
performed or provided, in order to assure and confirm SP's compliance with the
MSA, including all applicable GE policies and applicable law. Any significant
non-compliance issues identified during such inspection and/or audit will be
communicated to SP. SP will provide a corrective action plan in writing to GE
within [**] days (or mutually agreed upon longer period) of such communication,
unless GE determines that a shorter period is necessary due to the nature of
non-compliance. If, in the sole discretion of GE, the non-compliance is not
remediable or resolution cannot be reached within a reasonable period of time
following such request, GE, in its sole discretion, may terminate the MSA and/or
any or all SOWs as a material breach of this Agreement. The foregoing rights
shall be effective during the Term and for a period of [**] years following the
expiration or termination of the MSA or an applicable SOW (whichever is later).
Except where SP is alleged to be in breach of the MSA, including, without
limitation, breach of security and confidentiality requirements or applicable
law, the audit rights shall not be exercised more than [**] month period. Except
to the extent reasonably necessary for GE to enforce its rights and remedies
under the MSA, the audit shall be conducted in compliance with SP’s reasonable
security and confidentiality requirements.

 

b. SP Responsibilities. SP shall continuously monitor its facilities, equipment,
SP Personnel and procedures and practices employed by SP in performing the
Services, including, without limitation, the effectiveness of SP and SP
Personnel’s security (physical and IT). Additionally, SP shall be responsible
for ensuring consistency of its operations, including proactive monitoring and
mitigation of all vulnerabilities across all of its sites. Using an independent
third-party reasonably acceptable to GE and at SP’s sole cost and expense, SP
shall conduct audits and risk and vulnerability assessments against the
requirements of policies and procedures referenced in this MSA or made known to
SP, no less frequently than every [**] months. The reports of such audits and
assessments shall include, at a minimum, the scope of the audit and/or
assessment and any vulnerabilities/issues/findings/concerns/recommendations in
so far as they impact GE. SP shall provide to GE all reports of such periodic
audits and assessments. Such reports will be treated as SP Confidential
Information. SP shall remediate within [**] days any items rated as high,
critical or severe (or similar rating indicating similar risk) in such reports
and shall remediate all other issues within a commercially reasonable time. If,
in the sole discretion of GE, the non-compliance is

 

--------------------------------------------------------------------------------

 

not remediable or resolution cannot be reached within a reasonable period of
time, GE, in its sole discretion, may terminate the MSA and/or any or all SOWs
as a material breach of this Agreement.

 

17.Financial Audit Rights

 

During the Term and for [**] years after (or the length of time as may be
required by applicable law, ordinance or regulation, whichever period is
longer), SP shall maintain complete and accurate books and records, in
accordance with generally accepted accounting and document retention principles,
regarding its business operations relevant to the calculation of Fees and SP and
SP Personnel’s compliance with this MSA. Upon GE’s request, SP shall make such
books and records, and appropriate SP Personnel, available during normal
business hours for inspection and audit by GE or an independent accounting firm,
provided that GE shall: (a) give SP prior notice (reasonable under the
circumstances) of any audit; (b) undertake an audit no more than once per
calendar year except for good cause shown; and (c) conduct or cause to be
conducted such audit in a manner designed to minimize disruption of SP’s normal
business operations. GE may take copies and abstracts of materials audited
[provided that such material is deemed Confidential Information of SP]. In case
of any discrepancy, SP shall immediately, pay GE the amount of any overpayment
revealed by the audit. Additionally, if an audit reveals an overbilling or
over-reporting of [**] percent ([**]%) or more, then SP shall reimburse GE for
the cost of the audit.

 

18.Business Continuity Planning

 

If GE, in its sole discretion, identifies SP as a critical supplier in an
applicable SOW, SP shall, at no additional cost to GE, comply with the
requirements of Schedule MS7- Business Continuity Planning.

 

19.Export Controls.

 

The Parties acknowledge that certain materials to be provided hereunder and
certain transactions hereunder may be subject to export controls under the laws
and regulations of the United States, EU member states, EU and other countries.
Neither Party will export or re-export any such items, information, or any
direct product thereof or undertake any transaction in violation of any such
laws or regulations. SP agrees that all persons performing Services, or
otherwise working with controlled United States technology, will be in
compliance with the Export Administration Regulations (15 C.F.R. 730 et seq.)
and that SP will obtain any required export license for SP Personnel prior to
assigning such personnel to the Services.

 

20.Local Implementation Agreement

 

a. LIA. Where it appears necessary to accommodate specific regional or national
circumstances, in particular to differences in local mandatory laws and
regulations or to local business requirements of GE, a GE Affiliate or SP, the
Parties may enter into a local implementation agreement ("LIA") for the purchase
of Services in a particular country using the template form set out in Schedule
MS6 -Local Implementation Agreement Template. Each such LIA shall: (i) form a
separate agreement between the relevant parties to it governing the provision of
Services to the GE Affiliate in or in respect of the relevant country or market;
(ii) incorporate as if set out in full therein the then current version of this
Agreement; (iii) set out any exceptions and/or additional terms and conditions
in a LIA deemed appropriate by the relevant parties to such LIA in consideration
of their respective organizational or operational needs and/or processes or to
apply local mandatory laws; and (iv) be read such that references in this
Agreement to “GE” shall be deemed to be references to the GE Affiliate
contracting entity of such LIA.

 

--------------------------------------------------------------------------------

 

 

b. Requirements. A LIA shall not take effect under this MSA unless each of the
following requirements is met: (i) the LIA references this MSA as being a LIA
placed under it; (ii) the LIA is signed by an authorized GE (or GE Affiliate, as
applicable) signatory and by an authorized SP signatory; and (iii) at the date
the LIA is signed by both applicable parties to the LIA, this MSA has not
expired or been terminated. For governance reasons, each LIA shall have to be
countersigned by a GE Global Commodity Leader.

 

c. Exceptions. Any exceptions expressly agreed upon in writing by a GE Affiliate
and SP, pursuant to a particular LIA shall apply only for purposes of that LIA
and only between the parties thereto, and shall not be deemed to in any way
amend, modify, cancel, or waive the provisions of this MSA or any other LIA or
SOW. To the extent the parties desire to amend or modify a particular term in a
SOW, the parties shall specifically reference the applicable section of the SOW.
Any such modification or amendment shall be limited to that particular SOW and
only to such matter and section. In no event shall the applicable GE Affiliate
and SP use the LIA to override substantive terms of this MSA unless required by
local mandatory laws and regulations to be changed.

 

21.Independent Contractor

 

The relationship of the Parties under this MSA is that of independent
contractors. Nothing contained in the MSA is intended or is to be construed so
as to constitute the Parties as partners, joint venturers, or one Party as an
agent or employee of the other Party. Neither Party has any express or implied
right under this Agreement or any SOW to assume or create any obligation on
behalf of or in the name of the other Party or to bind the other Party to any
contract, agreement or undertaking with any third party, and no conduct of a
Party will be deemed to infer such right. To the extent SP engages the services
of any individual or entity to support the Services under any SOW, SP is
responsible for compliance with all applicable employment or tax laws.

 

22.Assignment and Subcontracting

 

SP shall not assign the MSA or any part thereof to any third party without GE’s
prior written consent (which is in its sole discretion to grant or withhold).
Any permitted assignment will not relieve SP of responsibility for the
performance of any obligation. Additionally, SP shall not subcontract, delegate
or outsource any right, duty or obligations under the MSA to any third party
without GE’s prior written consent (which is in GE’s sole discretion to grant or
withhold). If any such subcontracting, delegation or outsourcing is permitted,
such consent by GE shall be limited to the specific project, time period, or
other parameters, for or on which such consent was provided and GE shall have no
direct responsibility for payment of any kind to such SP Personnel and no
liability for amounts owing by SP to such SP Personnel. SP will remain jointly
and severally responsible and liable for the acts or omissions of SP Personnel
as if such acts or omission had been performed directly by SP. GE may freely
assign this MSA to any GE Affiliate without the consent of SP.

 

23.Notices.

 

Any notices required or permitted under this Agreement will be in writing, will
refer specifically to this Agreement, and will be sent by recognized national or
international overnight courier, confirmed facsimile transmission (provided that
duplicative copy is provided via confirmed electronic mail, registered mail or
certified mail), confirmed electronic mail, or registered or certified mail,
postage prepaid, return receipt requested, or delivered by hand to the address
as set forth herein. A Party may

 

--------------------------------------------------------------------------------

 

change its contact information immediately upon written notice to the other
Party in the manner provided in this Section.

 

24. Termination

 

a. Termination for Convenience. GE may terminate this MSA and/or any SOW (or any
part thereof) for convenience by giving to SP thirty (30) days’ written notice
of its intention to terminate.

 

b. Termination for Cause. Either Party may terminate the MSA and/or any SOW (or
any part thereof) for cause immediately by written notice to the other Party
(the “Defaulting Party”), if the Defaulting Party: (a) materially breaches this
Agreement, and such breach is incapable of cure, or with respect to a material
breach capable of cure, the Defaulting Party does not cure such breach within
[**] days or other agreed upon period after receipt of written notice of such
breach provided the Defaulting Party has commenced cure in good faith; (b)
becomes insolvent or has an encumbrancer take possession or a receiver or
examiner appointed over any of its property or assets; (c) makes any voluntary
arrangement with its creditors or becomes subject to an administration order;
(d) goes into liquidation (except for the purposes of restructuring or other
reorganization and in such manner that the company resulting from the
reorganization effectively agrees to be bound by or to assume the obligations
imposed on that other Party under this Agreement); (e) suffers any distress,
execution or other process to be levied or enforced on any of its property and
is not paid out withdrawn or discharged within 21 days; (f) ceases or threatens
to cease to carry on business; or (g) suffers any material adverse change that
impacts its ability to perform under the MSA. Additionally, GE may terminate the
MSA and/or SOW immediately for cause if: (u) there is a change in Control of SP,
including, without limitation, a change in Control involving any entity that
directly or indirectly competes with GE and/or its Affiliates; provided however,
SP shall provide written notice to GE in accordance with Section 23 of any
change in Control within [**] days of effective date thereof and GE shall have
one hundred and eighty (180) days from the receipt of the properly delivered
notice to terminate the MSA and/or SOW as permitted under this Section; or (v)
if SP or SP Personnel violate any applicable anti-corruption laws, rules,
regulations and conventions.

 

c. Survival. Expiration or termination of the MSA and/or any SOW shall not
relieve SP from the provisions which by their express terms of nature extend
beyond expiration or termination, including but not limited to Sections 1, 4-19,
22, and 24-31 hereof, which shall remain binding upon the Parties until
expressly released by the GE in writing. Upon termination, GE shall be entitled
to receive all completed and uncompleted Deliverables which SP and SP Personnel
have made or developed hereunder up to the termination date.

 

d.Post-Termination Obligations. The provisions of the MSA shall continue to
govern all outstanding, but non-terminated SOWs and during the Transition Period
in Section 25. Except in case of Termination for Cause by GE involving breaches
by SP or SP Personnel of Sections 6, 11.b., 11.f., 11.g., 11.j., and 11.m., upon
expiration or termination of the MSA and/or SOW (or any part thereof), GE shall
pay SP those undisputed and unpaid Fees due under the applicable SOW for
Services provided to and accepted by GE prior to the effective date of
termination. The foregoing shall be the sole and exclusive remedy of SP in
connection with any termination or expiration. Unless otherwise set forth in the
applicable termination notice, any termination of this MSA or applicable SOW by
a GE Affiliate shall be effective only with respect to the terminating GE
Affiliate and shall not affect any other GE Affiliate. Any advance payments made
by GE or a GE Affiliate to SP which are in excess of amounts due to SP as of the
effective date of termination or expiration shall be refunded to GE within
thirty (30) days of said effective date of termination or expiration, together
with all GE Materials in the possession or control of SP or SP Personnel.

 

 

--------------------------------------------------------------------------------

 

 

25.Transition Assistance.

 

On GE’s request at any time, or the termination or expiration of the MSA or an
applicable SOW, SP shall, and shall cause SP Personnel to: (a) return GE Data in
a platform-agnostic format; and (b) destroy or return, as instructed by GE, all
remaining GE Confidential Information and GE Materials on the systems of SP and
SP Personnel. In connection with any termination or expiration of the MSA and/or
any SOW, for a period of [**] days (or mutually agreed upon longer period) from
the effective date of termination or expiration, SP shall provide to GE, such
information and transition assistance or that GE reasonably requests to allow
the applicable Services to continue without interruption or adverse effect on GE
and to facilitate the smooth and orderly transfer of those Services to GE or its
designee, as applicable. In case of Termination for Cause by GE involving
breaches by SP or SP Personnel of Sections 6, 11.b., 11.f., 11.g., 11.j., and
11.m., all such assistance shall be provided at SP’s sole cost and expense. In
all other cases, the Parties shall enter into an SOW with respect to such
transition services, provided however, SP shall provide all transition services
at the same rates, terms and conditions in effect at the time of termination or
expiration. SP shall fully cooperate with GE and any replacement provider by
promptly providing requested information and committing necessary resources to
ensure that the quality of Services is maintained at levels set forth in the
applicable SOW and to ensure a seamless transition of Services.

 

26.Severability.

 

If any provision, right or remedy provided for herein is held to be
unenforceable or inoperative by a court of competent jurisdiction, the validity
and enforceability of the remaining provisions will not be affected thereby.

 

27.Waiver.

 

No waiver will be implied from conduct or failure to enforce rights. No
provisions of this Agreement or any Statement of Work will be deemed waived by
either Party unless such waiver is in writing and signed by the authorized
representative of the other Party. Waiver by a Party of any default by the other
Party of any provision of this Agreement or SOW will not be deemed a waiver of
any subsequent or other default.

 

28.Order of Precedence

 

To the extent any business terms and conditions of this MSA conflict with those
of any SOW, this MSA will control unless the SOW expressly and specifically
states an intent to supersede the MSA on a specific matter by specific reference
to the applicable section in the MSA (but then only with respect to a particular
SOW and with respect only to such matter and section). Notwithstanding the
foregoing, the Parties agree that this Agreement shall supersede any
conflicting, different or additional legal terms in a SOW, including, without
limitation, indemnification, limitation of liability, confidentiality, and
representations, warranties and covenants. To the extent, SP desires to modify
any legal terms in this Agreement, SP shall request a written amendment to the
MSA, which shall be agreed or withheld by GE, in its sole discretion. The
pre-printed terms appearing on either Party’s PO’s and invoices shall be deemed
without effect and superseded by this MSA. If any of either Party’s systems
require any user to “click through”online terms when accessing or using the
Services, such terms shall be deemed without effect and superseded by this MSA.

 

 

--------------------------------------------------------------------------------

 

29.Additional Parties.

 

SP agrees that the Services and Deliverables provided under this MSA (including
any SOWs issued hereunder) may be used by GE for itself, and at no additional
expense to GE, for the benefit of any GE Affiliate. Any GE Affiliate, worldwide,
which uses the Services and/or Deliverables, whether the right to use passes
directly to that entity or not, shall be entitled to all of the rights and
interests of GE under this Agreement and may enforce this MSA in its own name.
Each GE Affiliate shall be provided the benefit of this MSA and to any
discounts, rebates or other advantageous financial arrangements provided to the
other GE Affiliates and may enter into SOWs directly with SP. If a GE Affiliate
enters into an SOW with SP under this MSA, then all references to GE and Party
in this Agreement will be deemed to be reference to that GE Affiliate in its
individual capacity. Each individual GE Affiliate will be solely responsible for
its own obligations and performance under this MSA and SP will look solely to
such GE Affiliate with respect to rights and remedies under this MSA. All
obligations of each GE Affiliate under the MSA will be several and not joint; in
no event will any GE Affiliate be liable for the obligations or performance of
any other GE Affiliate. In the event an SOW is terminated at the request of GE,
the Parties will mutually resolve any issues from such termination pursuant to
Section 31.e. of the MSA.

 

30.Divestitures and Acquisitions.

 

Any GE Affiliate divested by GE as an ongoing concern or otherwise, for a period
of [**] months following the effective date of divestiture, may continue to: (a)
benefit under the terms of this MSA and/or applicable SOW, as well as, (b) issue
SOWs under the MSA. Any entity or business acquired by GE or a GE Affiliate may
utilize the terms of this MSA for any of their SOWs with SP. The Parties
understand and agree that any entity that was divested by GE as of the Effective
Date of this MSA shall have the right to continue to rely on and exercise all
rights and remedies in the manner and for the duration set forth in the
agreements between GE and SP that were in place prior to the Effective Date of
this MSA, which shall continue in full force and effect for purposes thereof.

 

31.Miscellaneous.

 

a. Additional Duties. As GE may request, and/or as may be set forth in a SOW, SP
will submit written reports on the progress of the Services. SP will not present
or publish, or submit for publication, any work resulting from the Services
without GE’s prior written approval.

 

b. Effect of SP or SP Personnel Bankruptcy. All rights and licenses granted by
SP under this MSA shall be deemed to be rights and licenses to "intellectual
property," and the subject matter of this agreement, including the Services, is
and shall be deemed to be "embodiment[s]" of "intellectual property" for
purposes of and as such terms are used in and interpreted under section 365(n)
of the United States Bankruptcy Code (the "Code") (11 U.S.C. § 365(n) (2010)).
GE shall have the right to exercise all rights and elections under the Code and
all other applicable bankruptcy, insolvency and similar laws with respect to
this Agreement (including all executory SSAs and SLAs). Without limiting the
generality of the foregoing, if SP or its estate becomes subject to any
bankruptcy or similar proceeding: (a) subject to GE’s rights of election, all
rights and licenses granted to GE under this Agreement will continue subject to
the respective terms and conditions hereof and thereof, and will not be
affected, even by SP’s rejection of this Agreement; (b) GE shall be entitled to
a complete duplicate of (or complete access to, as appropriate) all such
intellectual property and embodiments of intellectual property, and the same, if
not already in GE’s possession, shall be promptly delivered to GE, unless SP
elects to and does in fact continue to perform all of its obligations under this
Agreement; and (c) if there is an escrow agreement between the Parties, the
automatic stay under Section 362 of the Code (11 U.S.C. § 362 (2011)) shall not
apply to any

 

--------------------------------------------------------------------------------

 

instructions from GE to the escrow agent relating to the escrow deposit
materials; provided however, GE shall be responsible for fees charged by the
escrow agent related to the maintenance of such escrow deposits.

 

c. Integration. This Agreement includes all attached exhibits and SOWs, all of
which are herein incorporated by reference. This MSA contains the entire
understanding of the Parties with respect to the subject matter hereof and
supersedes all previous agreements and undertakings with respect thereto. This
MSA may be modified only by written agreement signed by the Parties.
Notwithstanding the foregoing, the Parties understand and agree that any
existing European Union Standard Data Privacy Clauses executed by SP prior to
the Effective Date shall continue in full force and effect during the Term until
and unless SP executes a new set of said Clauses.

 

d. Governing Law. This MSA and each SOW will be construed, governed, and
interpreted in accordance with the laws of the state of New York, excluding its
conflicts of law provisions. The United Nations Convention on the International
Sale of Goods shall not apply to this MSA.

e. Dispute Resolution.

 

i. Mediation and Arbitration. Except with respect to any request for preliminary
injunctive relief or other interim or conservatory measures of protection or
those circumstances described in subparagraph (ii) below, in the event of any
dispute, controversy or claim arising out of or relating to this MSA, including
any question regarding its existence, validity, interpretation, breach,
violation or termination (a “Dispute”), the Parties shall first refer the
Dispute to proceedings under The Mediation Rules of the International Chamber of
Commerce. If the dispute has not been settled pursuant to said Rules of
Mediation within [**] days following the filing of a Request for Mediation or
within such other period that the Parties may agree in writing or which may be
shortened due to the appointment of an emergency arbitrator, such dispute shall
thereafter be finally resolved by arbitration under the Rules of Arbitration of
the International Chamber of Commerce. The seat of arbitration shall be New
York, New York. Where the claim amount is less than US $[**], the tribunal shall
consist of a sole arbitrator. Where the claim amount is $[**] or greater, the
tribunal shall consist of three arbitrators, with the claimant and the
respondent each nominating a single arbitrator respectively, and the two party-
nominated arbitrators within [**] days of the last of their appointments,
appointing the third arbitrator, who shall be the chairman of the tribunal. The
language of the arbitration shall be English. The prevailing Party shall be
entitled to recover, in addition to its damages, its reasonable attorneys’ fees
and expenses, expert witness fees and expenses and its internal legal,
administrative and management costs incurred in connection therewith. The
Parties hereby waive any right to refer any question of law and any right of
appeal on the law and/or merits to any court.

 

ii. Litigation. Notwithstanding the foregoing, GE is authorized to institute
proceedings in the federal and state courts of the County of New York, State of
New York, at any time, if commencement of litigation is deemed appropriate by GE
(a) to avoid the expiration of a statute of limitations period, (b) to preserve
a superior position with respect to other creditors; (c) because GE makes a good
faith determination that a breach of the MSA (or actual or threatened violation
of its rights) by SP or SP Personnel is imminent (or has already occurred), such
that a temporary restraining order or other preliminary injunctive relief is
necessary; or (d) with regard to the determination of intellectual property
rights in connection with any of the Services or Deliverables. Litigation
authorized under this section shall include the right to seek, in addition to
damages, court costs and fees of attorneys and other professionals.

 

 

--------------------------------------------------------------------------------

 

iii. Continuing Obligation. SP agrees to continue performing its obligations
under this Agreement while any dispute is being resolved unless and until such
obligations are terminated by the termination or expiration of this MSA or the
applicable SOW.

 

f. Injunctive Relief. Each Party acknowledges that a breach of Sections 6-8,
10-19, 22 and 25 hereof may cause the other Party irreparable damages, for which
an award of damages would not be adequate compensation and agrees that, in the
event of such breach or threatened breach, the non- breaching Party will be
entitled to seek equitable relief, including a restraining order, injunctive
relief, specific performance and any other relief that may be available from any
court. Such remedies shall not be deemed to be exclusive but shall be in
addition to all other remedies available at law or in equity.

 

g. Force Majeure. The Parties hereto shall be excused from non-performance to
the extent arising from any event beyond that Party’s control which the affected
Party could not have been prevented or avoided by the exercise of all due
diligence including but not limited to, labor disturbance, war, terrorist
action, fire, adverse weather, and national emergencies. The time for any
performance required hereunder shall be extended by the delay incurred as a
result of such act of force majeure, and each Party shall act with diligence to
correct such force majeure. Except as otherwise set forth above, no Force
Majeure event shall relieve SP of its other contractual obligations, including
those related to disaster recovery, ownership, confidentiality, security, and
indemnification. Notwithstanding anything to the contrary contained herein, such
force majeure eventsdo not include any event that are within SP’s reasonable
control and that the SP could have prevented or avoided by the exercise of all
due diligence, including, but not limited to (i) shutdowns, disruptions,
malfunctions, labor disturbances, fire, accidents, breakdown of or damage to
equipment or facilities other than as a result of or on a general and widespread
bases that are not limited to SP; and (ii) the delay or failure of any SP
Personnel to perform any obligation unless such delay or failure to perform is
itself by reason of a force majeure event.

 

h. Jurisdiction and Venue. Any legal suit, action or proceeding for injunctive
relief or to enforce an arbitration award shall be instituted exclusively in the
federal courts of the United States or the courts of the State of New York in
each case located in County of New York. Each Party irrevocably submits to the
exclusive jurisdiction of and venue in such courts. Service of process, summons,
notice or other document by mail to such Party's address set forth herein shall
be effective service of process for any suit, action or other proceeding brought
in any such court.

 

i.Counterparts. This MSA and all SOWs issued thereunder may be executed in any
number of counterparts by the Parties hereto and delivered in-person or by
facsimile or email, each of which, when so executed and delivered, shall be
deemed an original, but such counterparts shall constitute but one and the same
Agreement or SOW, as the case may be. Facsimiles and scanned images of original
signatures are considered valid as original signatures. This MSA and any
applicable SOW may be executed using electronic signatures. In addition, images
of the original of this Agreement and/or any SOW with original or electronic
signatures may be stored electronically. The Parties intend that electronic
copies or images reproduced from the electronically stored original of this MSA
and/or any SOW shall be valid as an original.

[END OF DOCUMENT]




 

--------------------------------------------------------------------------------

 

SCHEDULE MS2

GE Privacy and Data Protection Appendix

 

By executing the MSA, SP and SP Personnel agree to the GE Privacy and Data
Protection Appendix located at http://www.gesupplier.com/html/GEPolicies.htm.
This Appendix may change from time to time. Please check the Appendix
periodically for updates.




 

--------------------------------------------------------------------------------

 

SCHEDULE MS3

 

REQUIRED SP AND SP PERSONNEL INSURANCE COVERAGE (INS)

 

1.0.Insurance Policy.

1.1 Carriers. SP, and each subcontractor of SP performing under this MSA, shall
obtain and keep in force for the benefit of SP the following insurance to be
issued by insurance carriers with a minimum A.M. Best’s rating of A-: VII, or
S&P A, or better, or the equivalent in those jurisdictions that do not recognize
such rating classification, and licensed to provide insurance in the
jurisdiction in which work is to be performed, with minimum limits as set forth
below:

 

1.1.1Worker’s Compensation; Employer’s Liability. Statutory Workers’
Compensation and or Employer’s Liability as required by state or country law.

 

1.1.2. Commercial General Liability. Commercial General Liability (also referred
to as civil or public liability insurance outside of the US) including, Product
and Completed Operations Liability (maintained in effect for a period of at
least [**] years after the date of final payment); including contractual
liability and deletion of the Care, Custody, Control and Insured vs. Insured
exclusions. The following minimum limits for Bodily/Personal Injury and Property
Damage and be written on an occurrence basis: $[**] per occurrence, $[**]
general aggregate, $[**] product completed operations.

 

1.1.3. Business Automobile Liability. Business Automobile Liability covering all
vehicles (owned, non-owned, hired, etc.) used in connection with the Services,
covering Bodily Injury and Property Damage with a minimum limit of $[**]
combined single limit per accident.

 

1.1.4. Professional Errors and Omissions. Professional Errors and Omissions
(also known as Professional Indemnity outside the USA) covering the activities
of SP, with coverage limits of not less than [**] Dollars per claim or per
occurrence/[**] Dollars aggregate ($[**]). Policy may be placed either on an
“occurrence” basis or on a “claims made” basis, with full prior acts coverage
for claims arising out of services rendered from the initial commencement of
Services through the end of the MSA. Continuity of coverage must be maintained
for, [**] years after the completion of the Services. If SP will have access to
GE’s IT systems or GE Data, coverage must also include loss of, mishandling of
data containing private or confidential information of GE or others for which GE
is responsible; and failure to prevent unauthorized access to, or use of, GE’s
systems or data.

 

1.1.5. Crime Insurance. If SP will have access to GE’s funds or accounts, Crime
Insurance (also known as Employee Dishonesty insurance/ Fidelity Bond) in an
amount of not less than $[**] covering all SP Personnel and Subcontractors and
including a Client’s interest endorsement or Insuring Agreement specifying that
coverage extends to GE’s property in the event of any theft of GE money or
property, or money or property of others for which GE is responsible.
Verification that GE has been included as a Joint Loss payee under the policy
must be provided upon request by GE.

 

1.1.6. Property. If the SP either has GE property in its care, custody or
control or is reliant upon its property in connection with the provision of
Services and/or Deliverables, Property insurance on an All- Risk, Replacement
Cost basis. If property includes that of the GE, policy must name GE as Loss
Payee, as its interests may appear.

1.1.7. Environmental. If the scope of Services involves the potential for an
environmental release, Environmental Impairment (also known as Pollution)
Liability with a limit of not less than $[**] per

 

--------------------------------------------------------------------------------

 

occurrence covering on-site and off-site bodily injury and property damage,
including clean-up cost as a result of pollution conditions arising from the
SP’s operations, including completed operations. If coverage is provided on a
claims-made form, the retroactive date must precede the effective date of this
agreement and provide for continuity in cover for [**] after the completion of
the Services.

 

1.1.8. The amount of coverage specified herein may be satisfied with combined
limits together with umbrella/excess liability policies which follow form and
drop down to apply as primary insurance in the event an underlying policy is
exhausted.

 

2.0Additional Insureds.

 

GE, GE Affiliates, and their respective directors, officers, agents and
employees shall be named as additional insureds under the Commercial General
Liability and Automobile Liability policies of insurance set forth in
subsections 1.1.2 and 1.1.3, for any and all purposes arising out of or
connected to the MSA. SP shall secure endorsements to this effect from all
insurers of such policies.

 

3.0.Insurance to be Primary.

 

It is the intent of the Parties that all insurance purchased by SP in compliance
with this MSA that provides Additional Insured status, will be primary to any
other insurance owned, secured, or in place by GE, which insurance shall not be
called upon by SP’s insurer to contribute in any way. SP shall secure
endorsements to this effect from all insurers of such policies.

 

4.0.Verification of Coverage.

5.

Upon execution of this MSA, SP shall furnish GE with certificates of insurance
reflecting the coverage required by this clause. For the duration of the MSA and
any mutually agreed upon extended period of time, SP shall provide GE with
Certificates of Insurance prior to each subsequent renewal of the evidenced
insurance outlined above.

 

5.0.Policy Change or Termination.

6.

SP shall ensure that the policies shall not be canceled, terminated or altered
so that coverage is reduced below that which is required in this MSA without
[**] days prior written notice to GE.

 

6.0.Waiver of Right of Subrogation.

7.

SP hereby waives any right of recovery against GE and its insurers for any loss
or damage that is covered by any insurance policy maintained or required to be
maintained with respect to the Services. SP shall inform all its insurers of
policies required by this MSA about this waiver of subrogation, and shall secure
from the insurers amendments to the policies recognizing and providing for the
waiver.

 

7.0.Subcontractor’s Insurance.

8.

SP shall be responsible to ensure that any and all subcontractors hired on
behalf of SP or have procured Workers’ Compensation Insurance, Commercial
General Liability Insurance and Commercial Automobile Liability Insurance for
losses arising out of the performance of their work in amounts as stated above.
SP shall obtain a certificate of insurance from each subcontractor’s insurance
company, agent or broker authorized by that insurer to bind coverage on its
behalf showing that the above insurance is in force. The certificate of
Insurance shall include insurer, policy numbers, dates of expiration and limits
of liability, and further providing that the insurance will not be canceled or
changed until the expiration of at least [**] days after written notice of the
cancellation or change has been mailed to and received by SP and GE.

 

 

--------------------------------------------------------------------------------

 

8.0.Separate Duty.

9.

In no event shall the coverage or limits of any insurance maintained by SP or SP
Personnel under this section or the lack or unavailability of any other
insurance, limit or diminish in any way SP’s obligations or liability to GE
under this Agreement, law or equity. Any acceptance of insurance certificates by
GE shall not limit or relieve SP or SP Personnel of the duties and
responsibilities assumed by SP under the MSA.




 

--------------------------------------------------------------------------------

 

SCHEDULE MS4

 

Personnel Background Check Requirements (BC)

 

By executing the MSA, SP and SP Personnel agree to the GE Background Checking
Guidelines located at http://www.gesupplier.com/html/GEPolicies.htm. These
requirements may change from time to time. Please check periodically for
updates.




 

--------------------------------------------------------------------------------

 

Schedule MS5

 

Batched Payments and Accelerated Payment Terms

 

 

(a)

Batched Payments. Unless prohibited by law, GE or the applicable GE Affiliate
may choose to group all invoices that have not been discounted and that have Net
Dates ranging from the sixteenth day of one month to the fifteenth day of the
next month, and initiate payment for all such invoices on the third day of the
second month or if that day is not a business day, then on the next business day
(the “Monthly Batch Payment Date”), with the result that some invoices will be
paid earlier than their Net Dates and some invoices will be paid later than
their Net Dates. Alternatively, unless prohibited by law, GE or the applicable
GE Affiliate may choose to group and pay on a quarterly basis all invoices that
have not been discounted as follows: (i) invoices with Net Dates ranging from
the sixteenth day of February to the fifteenth day of May will be grouped and GE
or the applicable GE Affiliate will initiate payment on the third day of April
or if that day is not a business day, then on the next business day; (ii)
invoices with Net Dates ranging from the sixteenth day of May to the fifteenth
day of August will be grouped and Buyer will initiate payment on the third day
of July or if that day is not a business day, then on the next business day;
(iii) invoices with Net Dates ranging from the sixteenth day of August to the
fifteenth day of November will be grouped and GE or the applicable GE Affiliate
will initiate payment on the third day of October or if that day is not a
business day, then on the next business day; and (iv) invoices with Net Dates
ranging from the sixteenth day of November to the fifteenth day of February will
be grouped and GE or the applicable GE Affiliate will initiate payment on the
third day of January or if that day is not a business day, then on the next
business day (each such payment date being referred to as the “Quarterly Batch
Payment Date”), with the result that some invoices will be paid earlier than
their Net Dates and some invoices will be paid later than their Net Dates.

 

(b)

Accelerated Payment Program. The Accelerated Payment Program is administered by
GE Capital US Holdings, Inc. (“GECC”). If SP is enrolled in the Accelerated
Payment Program, the agreed upon early payment discount of the gross invoice
price per the TPS Agreement (the “Daily Discount Rate”) will be taken for each
day payment is initiated before the Net Date. If the Net Date falls on a weekend
or holiday, the Net Date will be moved to the next business day and an early
payment discount will be taken for each day payment is initiated before that
date. Alternatively, a flat early payment discount (the “Flat Discount”) may be
taken for initiating payment on a date certain prior to the Net Date (the “Flat
Discount Date”). The Flat Discount will be calculated by applying the Daily
Discount Rate to the number of days between the Flat Discount Date and the Net
Date. If the Flat Discount Date falls on a weekend or a holiday, payment will be
initiated on the next business day net of the Flat Discount. Each early payment
discount will be rounded to the nearest one hundredth of a percent.

 

(c)

Indexing. The Daily Discount Rate is based in part on the 3 Month Libor Rate
(defined below) in effect on the last business day of the month preceding the
day when the first early payment discount is taken to settle an invoice (the
“Base Libor Rate”). If the 3 Month Libor Rate in effect on the last business day
of any month (the “Current Libor Rate”) differs from the Base Libor Rate, the
Daily Discount Rate may be adjusted on the last business day of such month to
reflect the difference between the Base Libor Rate and the Current Libor Rate.
If the Daily Discount Rate is adjusted, the adjusted Daily Discount Rate will be
applied to all invoices posted for payment after that date. The “3 Month Libor
Rate” will be the three month Libor rate published in the “Money Rates” section
of The Wall Street Journal as the “London interbank offered rate, or Libor three
month” (or, if not so published, as published in another nationally recognized
publication) on the last business day of each month.

 

 

--------------------------------------------------------------------------------

 

(d)

Title Transfer. If GE or the applicable GE Affiliate takes an early payment
discount to settle an invoice, SP confirms that: (1) GE or the GE Affiliate has
assigned its right, title and interest in the related Services to GECC and an
interest in such Services will pass directly to GECC in accordance with the
terms of this Agreement; (2) once an interest in such Services has passed to
GECC, GECC will immediately and directly transfer such interest to GE or the GE
Affiliate; and (3) all of SP’s obligations under this Agreement, including SP's
representations and warranties, will extend to and benefit GE or the GE
Affiliate as if such interest passed directly to GE or the GE Affiliate.




 

--------------------------------------------------------------------------------

 

SCHEDULE MS6

LOCAL IMPLEMENTATION AGREEMENT (LIA)

 

 

This Local Implementation Agreement (“LIA”) for [INSERT COUNTRY] ("Country") is
executed as of [INSERT EFFECTIVE DATE] by and between [INSERT SP], a legally
registered company incorporated under the laws of [INSERT COUNTRY] and
maintaining an office at [INSERT ADDRESS] (“SP”), and [INSERT NAME OF APPLICABLE
GE AFFILIATE], a legally registered company incorporated under the laws of
[INSERT COUNTRY] and maintaining an office at [INSERT ADDRESS] (“GE”). For
purposes of this LIA, SP and GE may be referred collectively as “Local Parties”
or individually as a “Local Party.” In consideration of the mutual covenants and
terms and conditions set out below, the Local Parties agree as follows:

 

1. GENERAL TERMS. This LIA incorporates the terms of the Purchase Agreement,
with an effective date of [INSERT DATE], by and between [INSERT SP] and [INSERT
GENERAL ELECTRIC COMPANY OR THE NAME OF THE APPLICABLE GE CONTRACTING ENTITY]
(the “Agreement”), and all other attachments and documents incorporated by
reference to this LIA (including all applicable Order Forms and SOWs).
Capitalized terms used but not defined in this LIA shall have the meaning
ascribed to them in the Agreement.

 

2. TERM. The initial term of this LIA shall commence on the Effective Date and
shall continue until such date as this LIA may be terminated or expires in
accordance with the terms of the Agreement.

 

3.ADDITIONAL OR MODIFIED TERMS. To override any terms or conditions of the
Agreement, the Local Parties must expressly override the terms or conditions of
the Agreement with reference to the specific section number(s) of the Agreement
to be overridden by the LIA, in which case the conflicting provisions of the LIA
shall prevail but only with respect to the LIA. The Local Parties agree to
supplement and/or modify the Agreement as follows solely for purposes of this
LIA (and corresponding Order Forms and SOWs to this LIA) to the extent necessary
to comply with local law or with local custom, practices or commercial climate:

 

<<DRAFTING NOTE: Use this space to identify modifications to the Agreement for
operational and legal purposes>>

 

4. APPLICABLE LAW. This LIA (and any non-contractual obligations arising out of
or in connection with it) shall be construed and enforced in accordance with,
and governed by, the substantive laws of [INSERT APPLICABLE COUNTRY LAW]
(including but not limited to application of any real property or landlord and
tenant law, and data protection regulations) (“Mandatory Law”), which Mandatory
Law shall apply and prevail over the choice of the laws of the State of New York
to the fullest extent required by Mandatory Law, without regard to the conflict
of laws principles thereof, and all actions arising out of or relating to this
LIA (whether arising out of or in connection with contractual or non-contractual
obligations) must be brought in the courts of [INSERT APPLICABLE COUNTRY].
English language shall be the applicable language and translation of this LIA
unless otherwise mutually agreed to by the Local Parties or required by
Mandatory Law.

 

IN WITNESS WHEREOF, the Local Parties hereto have caused this LIA to be executed
as of the Effective

Date of this LIA.

 

--------------------------------------------------------------------------------

 

 

[GE]

 

[SP]

By:

 

 

By:

 

Print Name:

 

 

Print Name:

 

Title:

 

 

Title:

 

Date:

 

 

Date:

 

Address for notices:

 

 

Address for notices:

 

 

 

 

 

 

 

 

 

 

Phone:

 

 

Phone:

 

Fax:

 

 

Fax:

 

Email:

 

 

Email:

 

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE MS7

BUSINESS CONTINUITY PLANNING REQUIREMENTS

 

1. If GE, in its sole discretion, identifies SP as a critical supplier, SP will
prepare, maintain and provide, at no additional cost to GE, a Business
Continuity Plan (“BCP”) satisfactory to GE and designed to ensure that SP can
continue to provide the Services in accordance with this Agreement and each SOW
therein in the event of a disaster or other BCP-triggering event (as such events
are defined in the applicable BCP). SP’s BCP will, at a minimum, provide for (a)
the retention, rotation, and retrieval of data and files; (b) obtaining
resources necessary for recovery, (c) appropriate continuity plans to maintain
adequate levels of staffing required to provide the Services during a disruptive
event; (d) procedures to activate an immediate, orderly response to emergency
situations; (e) procedures to address potential disruptions to SP’s supply
chain; (f) a defined escalation process for notification of GE in the event of a
BCP-triggering event; and (g) training for key SP Personnel who are responsible
for monitoring and maintaining SP’s continuity plans and records.

 

2. SP will maintain the BCP, update it no less than [**] per year and test it at
least [**]. Upon GE request, SP will provide GE an executive summary of the plan
updates, a summary of test results, and a report of corrective actions to be
taken to remedy deficiencies identified as a result of the test, including
timetables for new corrective actions and the status of corrective actions
previously identified.

 

3. Upon request, with reasonable advance notice and conducted in such a manner
not to unduly interfere with SP’s operations, SP will give GE and its designated
agents access to designated representative(s) with detailed functional knowledge
of SP’s BCP and relevant subject matter. Subject to confidentiality obligations
under this Agreement, information requested by GE arising from such meetings
will be provided to GE within [**] days or as otherwise mutually agreed.

 

4. SP shall maintain a written Security Plan consistent with the Customs-Trade
Partnership Against Terrorism (“C-TPAT”) program of U.S. Customs and Border
Protection, the Authorized Economic Operator for Security program of the
European Union (“EU AEO”) and similar World Customs Organization SAFE Framework
of Standards (collectively, “SAFE Framework programs”) and implement appropriate
procedures pursuant to such plan. Upon advance notice by GE to SP and during
SP’s normal business hours, SP shall make its facility available for inspection
by GE’s representative for the purpose of reviewing SP’s compliance with
applicable SAFE Framework programs and with SP’s Security Plan. Each Party shall
bear its own costs in relation to such inspection and review.

 

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE MS8

 

STATEMENT OF WORK (SOW TEMPLATE)

 

FOR EVERY SECTION: (1) DELETE ALL OPTIONS WHICH ARE NOT APPLICABLE, AND THE
GREEN OPTION TAGS. (2) FILL IN ALL YELLOW HIGHLIGHTED AREAS IN SECTION BODY TEXT
AND CHOSEN OPTIONS. (3) DELETE ALL GRAY HELP BOXES (INCLUDING THIS ONE). (4)
REMOVE ALL YELLOW HIGHLIGHTER FROM WHAT YOU ENTERED OR REPLACED. THERE SHOULD BE
NO COLOR LEFT (EXCEPT TABLE HEADERS).

 

This Statement of Work (“SOW”) dated , 20__ (“SOW Effective Date”), is made by
and between [GENERAL ELECTRIC AFFILIATE] [Insert correct legal name of GE
Affiliate] (“GE”) and [SP ENTITY] (“SP”), pursuant to the Master Services
Agreement (“MSA”) by and between General Electric International, Inc. and SP
with an Effective Date of _________, 201_ , the terms of which are incorporated
herein by reference. This SOW sets forth the details of the Services and/or
Deliverables described herein. Capitalized terms not defined within this SOW
shall have their defined meanings in the MSA. This SOW shall not become binding
on GE until GE issues a PO for the total fees payable hereunder. GE shall
promptly notify SP upon issuance of the PO.

 

☐ Check here if SP is a critical supplier for GE (If yes, Schedule MS7 is
applicable).

☐ Check here if GE has consented to be a testing site (alpha, beta or otherwise)

☐ Check here if this is a strategic engagement for GE that requires SP
subcontractors and suppliers to enter into agreements directly with GE to
protect GE’s Confidential Information per Section 6 of the MSA and/or requires a
non-circumvention requirement per Section 7 of the MSA.

 

The Parties agree that the MSA shall supersede any conflicting, different or
additional legal terms in this SOW, including, without limitation,
indemnification, limitation of liability, confidentiality, and representations,
warranties and covenants. To the extent, SP desires to modify any legal terms in
the MSA, SP shall request a written amendment to the MSA, which shall be agreed
or withheld by GE, in its sole discretion.

 

 

A. EXECUTIVE SUMMARY. (Required)

1. Project purpose. Enter a summary of the business objective of the project.

2. CTQ business requirements. Identify any and all critical-to-quality (“CTQ”)
business requirements.

B. SERVICES. (Required) SP shall perform the following Services under this SOW:

 

NOTE: Services are tasks (maintaining, providing, supporting, producing,
monitoring, designing, developing,

installing, training, etc.) and should not be mistaken for the end products of
Services, which are Deliverables. List all Services separately. Make sure that
all in-scope, material aspects of the Services are separately identified in the
list below in clear and descriptive terms. Avoid shorthand and undefined
acronyms.

 

Item

Services Task – Name and Description (detail each Services task in a single box)

 

B1

 

Task 1 – name and description

 

B2

 

Task 2 – name and description

 

B3

 

Task 3 – name and description

 

 

 

--------------------------------------------------------------------------------

 

C. DELIVERABLES THAT ARE WORK PRODUCT i.e. GE owned Deliverables. (Required)

 

CHOOSE Option 1 or Option 2. DELETE the other option text and all option tags.
NOTE: Deliverables are end products (whether completed work product or
deliverables, or interim work product or deliverables such as project plans and
status reports). The MSA states that GE owns Deliverables that are Work Product.
Deliverables may entirely consist of new Work Product. Deliverables may also
include SP Preexisting Intellectual Property (Deliverables owned by Supplier),
Open Source Materials, Third Party Materials). You must specifically identify
any of these that apply, for each Deliverable, i.e. Work Product, SP Preexisting
Intellectual Property, Open Source Materials and Third Party Materials .

<Option 1 NO DELIVERABLES (including Work Product)>There will be no Deliverables
(including

Work Product) under this SOW.

<Option 2 WORK PRODUCT>SP shall provide the following Work Product (Deliverables
owned by GE)

under this SOW:

 

Item

Work Product – Name and Description (detail each Work Product in a single box)

C1

 

Work Product 1 – name and description

 

C2

 

Work Product 2 – name and description

 

C3

 

Work Product 3 – name and description

 

C4

 

Work Product 4 – name and description

 

 

D. SP PREEXISTING INTELLECTUAL PROPERTY INCORPORATED INTO DELIVERABLES.

(Required)

 

CHOOSE Option 1, Option 2 or Option 3. DELETE the other option text and all
option tags. For each item of incorporated SP Preexisting Intellectual Property
in the list, IDENTIFY all Deliverables(s) the item affects.

<Option 1 NO DELIVERABLES>Not applicable; there will be no Deliverables under
this SOW.

<Option 2 NO SP PREEXISTING INTELLECTUAL PROPERTY>None of the Deliverables will
contain incorporated SP Preexisting Intellectual Property.

<Option 3 LIST OF SP PREEXISTING INTELLECTUAL PROPERTY>This is a comprehensive
list of SP

 

SP Preexisting Intellectual Property incorporated into the Deliverables and duly
licensed to GE under Section 9 of the Agreement and this SOW, ownership of which
is being retained by SP. (The Parties shall update this list over the life of
the SOW as Deliverables are added or changed.)

 

 

Name and Description of Incorporated SP

 

To Which Deliverable? (Section C

Item

Preexisting Intellectual Property

 

Item #)

D1

SP Preexisting Intellectual Property 1 – name and description

 

Applies

to

Deliverable(s)

#:

 

 

 

 

 

D2

SP Preexisting Intellectual Property – name and description

 

Applies

to

Deliverable(s)

#:

 

 

 

 

D3

SP Preexisting Intellectual Property – name and description

 

Applies

to

Deliverable(s)

#:

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

E. OPEN SOURCE MATERIALS (OSM) / THIRD PARTY MATERIALS (3PM) INCORPORATED INTO
DELIVERABLES. (Required)

 

CHOOSE Option 1, Option 2 or Option 3. DELETE the other option text and all
option tags. For each item listed as incorporated OSM or 3PM: IDENTIFY type (OSM
or 3PM), IDENTIFY ALL Deliverable(s) it affects, and IDENTIFY the applicable OSS
or Third Party Materials license name. (For 3PM items, ATTACH license terms and
IDENTIFY third party licensor company name.)

<Option 1 NO DELIVERABLES>Not applicable; there will be no Deliverables under
this SOW.

<Option 2 NO OSM/3PM>None of the Deliverables will contain incorporated OSM or
3PM.

<Option 3 LIST OF OSM/3PM>This is a comprehensive list of OSM and/or 3PM
incorporated into the

Deliverables as referenced in Section 10.b. of the Agreement and duly licensed
to GE under this SOW, together with identification of the underlying license
terms applicable to each item. (The Parties shall update this list over the life
of the SOW as Deliverables are added or changed.)

 

 

Item

OSM / 3PM?

Item Short Name

Incorporated To Which Deliverable? (Section C Item #)

Name of Underlying License / Third Party

(if 3PM, attach terms, and provide 3rd Party name)

E1

(enter)

Item    1 Name

In Deliverable(s) #: ________

Underlying License Name / 3 Party Name

E2

(enter)

Item    2 Name

In Deliverable(s) #: ________

Underlying License Name / 3 Party Name

E3

(enter)

Item    3 Name

In Deliverable(s) #: ________

Underlying License Name / 3 Party Name

 

F. PERFORMANCE SCHEDULE / TERM OF SOW. (Required)

 

CHOOSE Option 1, Option 2 or Option 3. DELETE the other option text and all
option tags. The options are listed in descending order of GE preference.

<Option 1 MILESTONES>

 

Item

Services Milestone / Deliverable # (use Section C Item #)

Completion / Delivery Date

F1

Milestone: Milestone F1 Name & Description / Deliverable # _____

Enter Date

F2

Milestone: Milestone F2 Name & Description / Deliverable # _____

Enter Date

F3

Milestone: Milestone F3 Name & Description / Deliverable # _____

Enter Date

<Option 2 SINGLE COMPLETION DATE>All Services must be completed and accepted by
GE by; __________ subject to GE’s rights and remedies under the MSA.

<Option 3 SET TERM>This SOW shall commence on the SOW Effective Date and, unless
sooner terminated under the Agreement terms, shall remain in effect
until.__________

 

 

--------------------------------------------------------------------------------

 

G. FEES. (Required)

 

CHOOSE Option 1 or Option 2. DELETE the other option text and all option tags.
The options are listed in descending order of GE preference.

<Option 1 FIXED FEE PROJECTS>SP shall provide the Services and deliver the
Deliverables on a FIXED FEE basis. GE shall have no obligation under this SOW
for payment of fees in excess of $__________, unless a higher amount is
authorized by GE in writing.

<Option 2 T&M PROJECTS>SP shall provide the Services and Deliverables on a TIME
& MATERIALS basis at the rates included in this Section. GE shall have no
obligation under this SOW for payment of fees in excess of a total of
$__________, unless a higher amount is authorized by GE in writing. In the event
GE does not authorize a higher amount, SP is only required to provide Services
equal to the number of hours that when multiplied by the applicable hourly rate
would equal the total payment specified in this Section. [INCLUDE RATE SCHEDULE
HERE]

Include Rebates and Pre-negotiated Rates

 

H. EXPENSES. (Required)

No Expenses Are Payable on Fixed Fee projects.

 

CHOOSE Option 1 or Option 2. DELETE the other option text and all option tags.
The options are listed in descending order of GE preference.

<Option 1 NO EXPENSES AUTHORIZED>All expenses associated with SP’s performance
of the Services and/or delivery of the Deliverables under this SOW are included
in the SOW price.

<Option 2 EXPENSES AUTHORIZED>GE shall reimburse SP for the expenses identified
below associated with performing the Services and/or delivering the Deliverables
under this SOW. All expenses approved for reimbursement must comply with the GE
T&L Policy found at http://www.gesupplier.com/html/GEPolicies.htm. Expenses over
the amount of $__________ must be pre-approved by GE to be reimbursable.
Identify the expenses expected under this SOW to be reimbursed by GE (do not
include any expenses associated with the project which will not be reimbursed by
GE) If there are set amounts for reimbursable expenses describe those here.

 

I.INVOICES. (Required)

 

CHOOSE Option 1A, Option 1B, Option 1C, or Option 2. DELETE the other option
text and all option tags. The options are listed in descending order of GE
preference.

<Option 1A FIXED FEE MONTHLY PAYMENTS>SP shall invoice GE monthly in arrears for
this SOW, according to the following schedule: [INCLUDE SCHEDULE]

<Option 1B FIXED FEE MILESTONE PAYMENTS>SP shall invoice GE for this SOW upon
GE’s acceptance of each milestone subject to GE’s rights and remedies under the
MSA, according to the schedule in Section F of this SOW and the following
payment table: [INCLUDE TABLE OF MILESTONE PAYMENTS - MUST SYNC WITH SECTION F
TABLE]

<Option 1C FIXED FEE SINGLE PAYMENT>SP shall invoice GE for this SOW upon the
completion of all Services and delivery of all Deliverables, and GE shall pay
all undisputed amounts in accordance with the MSA.

<Option 2 T&M MONTHLY PAYMENTS>SP shall invoice GE for this SOW monthly in
arrears; provided however, no invoices shall be submitted to GE, until GE’s
Project Manager has approved the time spent.

 

 

--------------------------------------------------------------------------------

 

J.PROJECT MANAGERS / KEY PERSONNEL OPTION. (Required)

 

J1. Project Managers. The following are the designated Project Managers (“PMs”)
for the Parties:

 

GE Project Manager

SP Project Manager

GE PM:

[GE_CONTACT_TITLE]

 

SP PM:

[SUPP_CONTACT_TITLE]

 

GE PM Phone:

[GE_CONTACT_PHONE]

 

SP PM Phone:

[SUPP_CONTACT_PHONE]

 

GE PM Email: [

GE_CONTACT_EMAIL]

 

SP PM Email: [

SUPP_CONTACT_EMAIL]

 

J1-1. PM Duties. The PMs shall: (a) engage in all communications regarding the
Services and/or

Deliverables; (b) arrange and attend any necessary meetings; (c) supervise and
manage SP’s performance of Services and/or transfer of Deliverables; (d) ensure
that each Party’s responsibilities have been met on a timely basis; and (e)
jointly approve any changes to the Services and/or Deliverables to be made in
response to Change Orders. Either Party may change its designated PM at any time
upon written notice to the other Party’s PM.

J1-2. Project Reporting. At any time during the term of the SOW, GE may request
status reports from SP’s PM, and SP’s PM shall promptly provide: (a) a list of
outstanding SOWs; (b) the status of any uncompleted Services and/or
Deliverables; (c) amounts or hours billed (and/or accrued but unbilled) for any
period, for any SOW or in total; and/or (d) information about SP’s performance
under the SOW.

 

J2. Key Personnel Option.

CHOOSE Option 1 or Option 2. DELETE the other option text and all option tags.

<Option 1 NO KEY PERSONNEL>Not applicable; there are no SP Personnel whose
services are specifically required for this SOW.

<Option 2 KEY PERSONNEL REQUIRED>The Parties have agreed that the services of
the following SP Personnel are specifically required in the performance of this
SOW (“Key Personnel”), and that any changes to Key Personnel must be mutually
agreed between the Parties and documented on a Change Request Form and
incorporated as a modification to this SOW. Enter the names of all individuals
who are Key Personnel and identify their role.

 

NOTE: SP shall not reassign or transfer the Project Manager or other Key
Personnel without GE's prior written approval, and in any event a reassignment
or transfer shall be made upon written notice to GE of not less than thirty (30)
days. If SP must replace any Project Manager or Key Personnel for reasons beyond
its control (resignation or serious illness or disability), SP shall furnish GE
as much advance notice as possible under the circumstances. In the event of a
need for replacement of any Project Manager or Key Personnel, SP shall furnish
GE with the credentials of any proposed replacement, as reasonably required by
GE. No replacement shall be made without GE's prior consent.

 

K.PREREQUISITES, ASSUMPTIONS AND RISKS. (Required)

 

The following project prerequisites, assumptions, dependencies and/or risks may
impact SP’s performance of Services or delivery of Deliverables under this SOW:
Identify and explain any and all prerequisites, assumptions, dependencies and/or
risks applicable to this SOW (particularly those which impact SP’s ability to
perform any Services or provide any Deliverables).

 

L. ACCEPTANCE CRITERIA. (Required)

 

CHOOSE Option 1 or Option 2. DELETE the other option text and all option tags.
(If the Parties are including

Section P, Option 1 or 2 may be necessary, as applicable.)

<Option 1 SIMPLE TESTING AND ACCEPTANCE LOOP> Notwithstanding anything in the
MSA to the contrary, GE shall have__________ days from the date of each delivery
by SP under this SOW (i.e., initial

 

--------------------------------------------------------------------------------

 

delivery, or any re-delivery after rejection and re-performance) to inspect and
test each Deliverable and accept or reject it. GE’s failure to reject a
Deliverable within this timeframe shall be deemed an acceptance of the
Deliverable. All other terms of the MSA regarding inspection, testing and
acceptance of Deliverables remain unchanged.

 

<Option 2 SPECIFIC ACCEPTANCE CRITERIA>The Specified Acceptance Criteria for the
Services and/or Deliverables under this SOW are as follows: Enter the Specified
Acceptance Criteria and acceptance terms agreed to by the Parties here.

 

M.SERVICE LEVELS. (Required)

CHOOSE Option 1 or Option 2. DELETE the other option text and all option tags.
(If the Parties are including Section P, Option 2 or 3 may be necessary.)

<Option 1 NO SLA>Not applicable; there are no specified performance service
levels for the Services

and/or Deliverables under this SOW.

<Option 2 SLA>The service levels set forth in the applicable performance service
level schedules that shall apply to the Services and/or Deliverables under this
SOW.

 

N. LOCATION. (Required) SP shall perform the Services at the following location
or locations: Enter a single location, or the list of locations. If multiple
locations will be involved list each and the Services performed at each.

 

 

--------------------------------------------------------------------------------

 

O. ADDITIONAL OBLIGATIONS. None, unless listed here: List any additional
obligations of the Parties not already captured in the SOW; if none delete this
yellow section.

 

DELETE the following Section P completely UNLESS the Parties specifically
negotiate to apply liquidated damages to SP’s Services and/or Deliverables under
this SOW. (Examples: GE receives a reduction in payments (or a refund or credit
of amounts already paid), which could apply in cases such as SP’s late delivery,
failure to meet specified acceptance criteria or a certification (e.g. ISO
9000), failure to provide continuous uninterrupted Services for a length of time
or meet certain peak demands, etc.).

 

P.LIQUIDATED DAMAGES. (Required)

 

CHOOSE Option 1 or Option 2. DELETE the other option text and all option tags.

 

<Option 1 NO LIQUIDATED DAMAGES> Not applicable;

 

<Option 2 LIQUIDATED DAMAGES>

 

1. Liquidated Damages for Late Delivery. SP acknowledges that the above
Performance Schedule above is critical and material to performance of this SOW
and for the avoidance of substantial loss to GE, and that SP’s unexcused failure
to meet the Performance Schedule without GE’s written consent may lead to the
application of liquidated damages as specified in this Section. In the event
that any performance is delayed beyond the Performance Schedule due to any
causes not expressly excused by the terms of the MSA, SP shall pay to GE the
following, as liquidated damages, and not as a penalty, a sum equal to Insert
formula here – e.g. the following portion of the SOW total price for each full
<choose week/day> of delay in delivery (up to a maximum of _______ % of the SOW
total price): < _______% / $_______ > for the first_______ <choose weeks/days>,
<_______ % / $_______ > for the following_______<choose weeks/days>, and
<_______ % / $_______ > for all remaining <choose weeks/days> <choose percentage
or flat amount; use flat amount if price is not definite when entering into
SOW>.

2.Liquidated Damages for Failure to Perform. SP guarantees that the Services
and/or Deliverables shall achieve the service levels in Section M (if any) and
shall meet the Specified Acceptance Criteria in Section L (if any) and the MSA.
If the Services and/or Deliverables fail to achieve the service levels and/or
meet the acceptance criteria specified herein, SP shall be afforded a period by
GE during which it can correct and adjust the Services and/or Deliverables (the
“Correction Period”). If, when re-tested at the end of the Correction Period,
the Services and/or Deliverables again fail to achieve the performance
guarantees, SP shall pay to GE the following, as liquidated damages, and not as
a penalty:

a sum equal to $_________.

3. No Waiver. The above liquidated damages are a genuine pre-estimate by the
Parties of the losses which GE will suffer in the event of SP’s delay or failure
to perform and are not a penalty. The payment of liquidated damages under this
Section shall not relieve SP from its obligations to diligently complete the
Services and/or Deliverables or from any other obligations and liabilities under
the MSA or this SOW, and shall not constitute a waiver of any term of the MSA or
SOW, or of any right of GE at law or in equity.

 

Q. TRADE PAYABLE SERVICES. (Required)

 

CHOOSE Option 1 or Option 2. DELETE the other option text and all option tags.

<Option 1 NO TRADE PAYABLE SERVICES> Not applicable;

<Option 2 TRADE PAYABLE SERVICES>The Parties have agreed that Trade Payable
Services shall be applicable.

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this SOW to be executed by
their respective authorized representatives on the dates ascribed below to be
effective as of the Effective Date of this SOW.

 

 

 

 

[GENERAL ELECTRIC ENTITY]

 

[SP ENTITY]

 

 

By:

 

By:

Printed Name:

Printed Name:

Title:

Title:

Date:

Date:

 

 

--------------------------------------------------------------------------------



SCHEDULE MS9

 

 



STEP-IN RIGHTS (Outsourcing/BPO)

 

 

Without prejudice to GE’s rights under the MSA and in law and equity, any GE or
GE Affiliate Party to a SOW can first elect, by written notice to SP, to appoint
a management team or a third party (subject to such third party entering into a
confidentiality agreement with the SP on terms no less onerous than set out in
this Agreement) to take over the Services or any part of the Services if:

 

 

a.

SP or SP Personnel is in material breach of a SOW applicable to outsourcing/BPO
related Services including any Schedules or appendices thereto), or of the MSA,
or any other event occurs which is likely to have a material adverse effect on
GE or a GE Affiliate;

 

 

b.

a governmental body advises GE or GE Affiliate in writing to take a course of
action, or otherwise confirms to SP that it requires that GE or GE Affiliate
takes a course of action, with the effect that the exercise of GE or GE
Affiliate’s step in right under this Schedule is necessary to achieve that
course of action;

 

 

c.

a Force Majeure event or a disaster event occurs that affects SP’s ability to
perform any of its material obligations under the MSA, including where SP has
been unable or unwilling to implement its business continuity plan; or

 

 

d.

either Party has served a notice of termination in accordance with the terms and
conditions of the SOW for any reason,

 

“Hereinafter the “Step In Right”).

 

Subject to the rights and remedies set forth in the MSA and any that GE or GE
Affiliate may have in law and equity, GE and GE Affiliate shall be liable to pay
its own costs incurred as a result of the exercise of the Step In Right while GE
or GE Affiliate or any third party is providing any element of the Services, but
the GE or GE Affiliate shall not be obliged to pay the SP for that element of
the Services in relation to which it has exercised the Step In Right.

 

The GE and GE Affiliate rights under this Schedule shall cease on the earlier of
the cessation or resolution of the event giving rise to the Step In Right.

 

 

--------------------------------------------------------------------------------



SCHEDULE MS10

 

 



CHANGE ORDER TEMPLATE

 

The Parties agree that the MSA supersedes any conflicting, different or
additional legal terms in this CO, including, without limitation,
indemnification, limitation of liability, confidentiality, and representations,
warranties and covenants. To the extent, SP desires to modify any legal terms in
the MSA, SP shall request a written amendment to the MSA, which shall be agreed
or withheld by GE, in its sole discretion. This template is for a change order
to an SOW only.

 

CHANGE REQUEST / CHANGE ORDER

This Change Request is subject to the terms of the Agreement and SOW between the
Parties referenced below. Any term used but not defined in this Form shall have
the meaning given to it in the Agreement (or SOW, if applicable). The Party
receiving the Change Request shall provide a written response to the Change
Request on this Form (“Change Response”). Each Change Request and its Change
Response, if accepted by both Parties, shall be deemed a “Change Order”
modifying the SOW. Change Orders are for changes to the Specifications. A Change
Order may not be used to modify the terms of the Agreement between the Parties.

MSA Effective Date:

For SOW #:

SOW Effective Date:

This is Change Request #:

Requesting Party and Date.

Requesting Party: [ ] GE [ ] SP Project Manager:

Receiving Party: [__] GE [__] SP Project Manager:

Date Submitted:

Description of Change Request. (attach additional pages as required)

Change to: (choose one)

Description of Requested Change

☐  Development Material

☐  Deliverable

☐  Services Task

☐  Key Personnel

 

Impact Analysis. SP must fill out this section (whether making a Change Request
to GE, or making a Change Response to a GE Change Request) (attach additional
pages as required

Resource Impact:

 

Cost Impact:

 

Timing Impact:

 

Date Response Delivered:

 

Change Response. The Party receiving the Request hereby accepts or rejects the
Change Request.

Receiving Party (check here and initial below) [ ] GE [__] SP:

_____Accepts the Change Request and desires to proceed with the change
requested.

_____Rejects the Change Request and does not desire to proceed with the change
requested and hereby terminates the request.

Reason (optional):

Change Order. Upon signing the Change Request shall be deemed a Change Order,
and: (a) shall become a part of the SOW to which it relates, as if initially
entered into as part of the SOW, and (b) shall be incorporated into and governed
by the terms of the MSA and SOW

Change Order Effective Date:             . If no date specified, effective as of
the date last signed below.

GENERAL ELECTRIC INTERNATIONAL, INC.

[SP_LEGAL_NAME]

 

By:

 

By:

Printed Name:

Printed Name:

Title:

Title:

Date:

Date:

 

 

--------------------------------------------------------------------------------



 

 

 



PROFESSIONAL IT SERVICES

Schedule FS2

 

This Schedule FS2 is entered into as of January 1, 2017 (“Schedule Effective
Date”) by and between Genpact International, Inc (“SP”) with a principal place
of business located at 42 Old Ridgebury Road, First Floor, Fairfield, CT 06431
and General Electric International, Inc., a Delaware corporation (“GE”) with a
principal place of business located at 41 Farnsworth St., Boston, MA 02210. GE
and SP are each referred to as “Party” and collectively as “Parties.”

 

WHEREAS, GE and SP are Parties to a certain Master Services Agreement dated
January 1, 2017 (“MSA”);

 

WHEREAS, the Parties desire to append this Schedule FS2 to the MSA;

 

NOW, THEREFORE, in consideration of the good and valuable promises and premises
set forth in the MSA and this Schedule FS2, the Parties agree as follows:

 

1. Interpretation.

 

This Schedule FS2 complements and supplements the MSA. As of the Schedule
Effective Date, the MSA shall be construed to include this Schedule FS2. All
provisions in the MSA not conflicting with this Schedule FS2 are hereby
specifically affirmed. Capitalized terms not defined in this Schedule FS2 shall
have the meanings ascribed to them in the MSA.

 

2. Interpretation.

 

The expectations and requirements in this Section shall apply generally to all
Services and/or Deliverables provided by SP to GE during the Term unless GE and
SP expressly agree otherwise in writing in an SOW (and then for purposes of that
SOW only).

 

(a) Non-Third Party Application Development. It is GE’s strategy to utilize GE
Predix Platform/Operating System for all Non-Third Party Application
Development. As such SP will be required to adhere to this by presenting all
proposals (RFP’s), Designs and Implementations for Non-Third Party Application
Development with Predix based solutions.

 

(b) Predix Certification. Any Predix Solutions designed, developed or worked on
by SP, must be done by Predix Certified personnel only. If SP is unable to
comply with this Schedule, prior to the commencement of applicable Services, SP
shall provide written notice to GE of such non-compliance. GE shall have the
right, but not the obligation, to make exceptions on a case-by-case basis;
provided any granted exception shall be limited to the SOW for which said
exception was granted. GE shall have no obligation to pay for any non-compliant
Services performed by SP for which an exception was not granted.

 

IN WITNESS WHEREOF, the Parties have caused the Schedule FS2 to be executed by
their duly authorized representatives as of the Schedule Effective Date.

 

GENERAL ELECTRIC INTERNATIONAL, INC.

GENPACT INTERNATIONAL, INC

By: /s/ James P. Otis

By: /s/ Victor Guaglianone

Printed Name: James P Otis

Printed Name: Victor Guaglianone

Title: GO-S IT Professional Services Leader

Title:  SVP

Date:  December 14, 2016

Date: 12/22/16

 

 